Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 1 of 72




                Exhibit YY
Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 2 of 72




             LAW OFFICE OF SAMUEL P. NEWTON,P.C.

                                       vs

                                 WEBER COUNTY



                             CHRISTOPHER ALLRED

                                  April 18, 2019




                                 DEPOMA  XMER       IT
                                     LITIGATION SERVICES

    333 South Rio Grande                                Toll Free 800-337-6629
    Salt Lake City, Utah 84101                            Phone 801-328-1188
    www.DepoMaxMerit.com                                      Fax 801-328-1189
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 3 of 72

                      LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                           Christopher Allred
                                                                                 1

1                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, NORTHERN DIVISION
2
3               LAW OFFICE OF SAMUEL P.              )
                NEWTON, P.C. and SAMUEL P.           )
4               NEWTON, an individual,               )
                                                     )
5                          Plaintiff,                ) Civil No. 1:18-cv-00015
                                                     ) RJS
6               vs.                                  )
                                                     ) Judge Robert Shelby
7               WEBER COUNTY, a municipal            )
                corporation; JAMES H.                )
8               HARVEY, an individual;               )
                KERRY W. GIBSON, an                  )
9               individual; CHARLES J.               )            COPY
                EBERT, an individual,                )
10                                                   )
                           Defendants.               )
11

12
                           DEPOSITION OF:         CHRISTOPHER ALLRED
13
                                         APRIL 18, 2019
14
                                   1:08 P.M. TO 2:35 P.M.
15

16                          Location: CHRISTENSEN & JENSEN
                            257 East 200 South, Suite 1100
17                                Salt Lake City, Utah

18                           Reporter: Brandy Harris, RPR
                      Notary Public in and for the State of Utah
19

20

21

22

23

24

25


                                       Brandy Harris
                               DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 4 of 72

                         LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                               2

1                                A PPEARANCES

2       FOR THE PLAINTIFF:

3                     Karra J. Porter
                      CHRISTENSEN & JENSEN
4                     257 East 200 South, Suite 1100
                      Salt Lake City, Utah 84111
5                     Telephone:  801.323.5000
                      Email:  Karra.Po rter@chrisjen.com
6
        FOR THE DEFENDANTS:
7
                      Kristin A. VanOrman
8                     STRONG & HANNI
                      102 South 200 East, Suite 800
9                     Salt Lake City, Utah 84111
                      Telephone:  801.532.7080
10                    Email:  Kvanorman@strongandhanni.com

11      ALSO PRESENT:

12                    Bryan R. Baron - Weber County Attorney's Office

13

14

15

16

17

18

19

20

21

22

23

24

25


                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 5 of 72

                       LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                 3

1                                        I NDEX

2       WITNESS:      CHRISTOPHER ALLRED                                  PAGE

3            Examination by Ms. Porter                                      4

4           Examination by Ms. VanOrman                                    59

5            Further Examination by Ms. Porter                             60

6

7                                   E XHIBITS

8          NO.                          DESCRIPTION                       PAGE

9          16    Email string (Weber County 1293)                          41

10         17    Email string (Weber County 2012)                          50

11         18    Email string (Weber County 2153-2155)                     54

12

13                         ITEMS             REQUESTED

14         NO.                                                     LINE   PAGE

15                          (No items were requested.)

16

17

18

19

20

21

22

23

24

25

                                        Brandy Harris
                                DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 6 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                               4

1                              P ROCEEDINGS

2                              CHRISTOPHER ALLRED,

3               called as a witness, being first duly sworn,

4                      was examined and testified as follows:

5                                     EXAMINATION

6       BY MS. PORTER:

7             Q.      Could you please state your name for the

8       record?

 9            A.      Chris Allred.

10            Q.      And is Chris short for --

11            A.      Christopher.

12            Q.      Okay.   Are you currently employed by Weber

13      County?

14            A.      I am.

15            Q.      How long have you worked for Weber County?

16            A.      About 22 years.

17            Q.      Can you very briefly walk us through your

18      employment history at Weber County?

19            A.      I began as a law clerk while I was in law

20      school and I was hired on after I graduated in the civil

21      department.       I served as a deputy county attorney in the

22      civil department until about five years ago when I became

23      county attorney.

24            Q.      Did you become county attorney through

25      election?

                                        Brandy Harris
                                DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 7 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                     5

1            A.       I did.

2            Q.       Are you currently the Weber County attorney?

3            A.       Yes.

4            Q.       Do your duties currently involve supervision of

5       the civil department and the criminal department?

6            A.       Yes.

7             Q.      What role, if any, do you play in connection

8       with the funding of criminal defenses for indigent

9       defendants?

10            A.      I don't play a very direct role most of the

11      time.      The County Commission funds our defense services.

12      Do you mean on a case-by-case basis or the overall?

13            Q.      Yes.     I mean, I saw your name on a lot of

14      emails so I know you had some role, at least with respect

15      to the Lovell case.

16            A.      Yeah.

17            Q.      But I kind of wanted to start off more

18      generally to see if there's a general function and then

19      narrow it to Lovell.

20            A.      Yeah.     So I'm involved and aware of the overall

21      contracts that we have with our public defenders.                    I

22      don't usually involve myself in the decisions in who gets

23      a contract, that sort of thing.                  Is that what you're

24      asking?

25            Q.      I don't know what your role is.                So I'm asking


                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 8 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                  6

1       for anything that -- I guess that you've done or maybe

2       done more than once in connection with the funding of

3       criminal defenses for indigent defendants.

4            A.       So as county attorney, it's pretty limited.            I

5       used to do essentially what Bryan Baron does when I was

6       in the civil department, so I had a lot more involvement

7       in the day-to-day goings-on.               As county attorney, my role

8       is quite limited.        I leave that to the civil division, at

9       least at the trial level.             In the Lovell case, I was

10      involved to some degree where -- primarily where Bryan

11      asked my opinions or involvement in the case because it

12      was on appeal so I didn't feel it was the same concerns

13      that we have at the trial level.

14            Q.      What concerns at the trial level were you

15      referring to?

16            A.      So at the trial level we often have requests

17      for expert witnesses and things like that.                  Statutorily

18      at the trial level an indigent defense counsel is

19      required by statute to make a motion whenever they are

20      seeking a defense resource in excess of $500, and -- I

21      think I lost my train of thought.                  What was I --

22            Q.      You wouldn't be the first one.

23                    MS. PORTER:     Can I have the question back,

24      please.

25                    (The previous question was read by the court

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 9 of 72

                         LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                              Christopher Allred
                                                                                        7

1       reporter.)

2                      THE WITNESS:     Oh, the concerns of the trial

3       level.        So those are the concerns.              Years ago when I was

4       essentially in Bryan's position, we had some cases come

5       up where defense counsel had raised the issue that they

6       felt there was a conflict for the prosecution to be

7       involved in decisions that were made.                        So they are

8       statutorily required to make these motions, but they

9       didn't want the prosecution responding.                        So we set up

10      what we'd call the "Chinese wall" at that time so only

11      the civil department would handle those motions for

12      indigent resources.

13            Q.       (By Ms. Porter)        And that Chinese wall is not

14      in place with respect to appeals?

15            A.       Correct.    And, in fact, I don't know that I've

16       ever had the issue come up on appeal again because our

17       office is not ordinarily handling the appeal.                       It's the

18       AG's office.

19             Q.      Now, if a case is             or if a conviction is

20       reversed on appeal and goes back to trial, does Weber

21       County then recuse itself?

22             A.      Does Weber County recuse itself altogether?

23             Q.      Well, let me back up and ask that in maybe a

24       more sensible way.

25                     The reason the Chinese wall doesn't exist with

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 10 of 72

                         LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                              Christopher Allred
                                                                                     8

1       respect to appeals is because the county attorney doesn't

2       handle the appeals, the State of Utah does, right?

3            A.       Correct.

4             Q.      If a case comes back from the Supreme Court,

5       like let's say a conviction is reversed or overturned,

6       then what would the policy be then?                    Because you've been

7       hearing about things on appeal and now you are, in fact,

8       prosecuting at the trial court level.

9             A.      So Lovell, for instance, came back to be tried

10      again and I didn't make any of the decisions in the

11      underlying trial portion, which, again, was just on the

12      sentencing phase.         It wasn't the guilt or innocence

13      phase.        But to the extent there were requests made for

14      indigent resources, I did not involve myself in those,

15      but our office certainly did.

16            Q.       So when you say you weren't -- you did not

17      involve yourself or you were not involved in those, are

18      you saying that you were not consulted in any way on

19      those?

20            A.       Correct.

21            Q.       Were you kept apprised of any of those?              I

22      mean, for example, when I GRAMA these things, which I

23      would be doing, are you saying you're not going to be

24      cc'd on any of those communications?

25            A.       Not necessarily.        I don't recall every request


                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 11 of 72

                         LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                     9

1       that was made.        But occasionally defense counsel will not

        see it necessary to have a Chinese wall.                     They'll make

3       motion.       It's public.      It's in the press and everything

4       else.      I wouldn't have weighed in.                I wouldn't have made

5       the decision on that, but I would have been aware of some

6       of those kinds of things.              And certainly once experts

7       were retained and testified and that sort of thing, yes,

8       I knew what was going on and we might have had

9       discussions about how that was going, but I didn't make

10      any decisions on their hiring or --

11            Q.      Did you have any involvement in any

12      decision-making -- let me stop that and try to rephrase

13      it.     I'm hoping that maybe we can cut this down a little

14      bit, so let me try to ask it in a sensible way.

15                    At some point, did you become aware that Sam

16      Newton was requesting more funds in connection with the

17      Doug Lovell representation?

18            A.      Yes.

19            Q.      Did you have any involvement in the

20      decision-making with respect to responding to those

21      requests?

22            A.      Yes, I would say I did.              I had discussions with

23      Bryan.        I had discussions with Dave about some of those

24      requests for additional funds, yes.

25            Q.       Let me ask you to look at what was previously

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 12 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                  10

1       marked in Mr. Wilson's deposition as Exhibit-1.                 You'll

2       probably have to go to the bottom of the stack there.

3            A.       Okay.

4             Q.      Would you look at Exhibit-1 and let me know

5       when you're ready for a question?

6             A.      I have Exhibit-1.       Did you want me to read it

7       first?

8             Q.      It's up to you.      I can ask you the question --

 9            A.      Why don't you ask and I'll see if I can --

10            Q.      Some people like to do it differently, but

11      that's fine.

12                    Okay.   So do you see that at the bottom of the

13      first page of Exhibit-1 that this is -- the first email

14      in this string is from Sam Newton dated July 28, 2016?

15            A.      First email is from Sam, did you say?             Yes,

16      uh-huh.

17            Q.      So let me ask you to turn to the second page of

18      Exhibit-1, the second paragraph.                 And it says:   "Lovell

19      is in a place right now where he says he would be willing

20      to withdraw his appeal if the state would agree to a new

21      penalty phase.        He would waive all of his guilt phase

22      issues and we could proceed to the latter half of the

23      case."

24            A.      Okay.

25            Q.      And in response to this email, I see that you

                                        Brandy Harris
                                DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 13 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                     11

1       asked Bryan Baron, Dave Wilson, and some others to have a

2       meeting about this as soon as possible.                       Do you see that?

3             A.      Is that in this email chain?

4             Q.      Yes.

5             A.      Let's see.      Yes.

6             Q.      Okay.   And then you said you wanted Dave Wilson

7       to be there, Chris Shaw, Bryan Baron, and yourself?

8             A.      Yes.

9             Q.      And I apologize.          I don't remember.          Who was

10      Chris Shaw?

11            A.      Chris Shaw was the prosecutor.                  He and Gary

12      Heward.

13            Q.      So he was the prosecutor in the -- if there

14      had -- if this offer had been accepted about giving

15      Mr. Lovell a new jury on the penalty phase, Mr. Shaw

16      would have been involved in that prosecution or that

17      proceeding?

18            A.      Correct.

19            Q.      Did have you any reservations about inviting

20      him to this meeting at which something would be discussed

21      that he would have direct involvement with?

22            A.      I did not.

23            Q.      Okay.   Did that meeting occur?

24            A.      I assume that it did, but I honestly don't

25      remember if it did.

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 14 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              12

1            Q.       Do you remember any discussions in which you

2       participated about Lovell's offer to waive his appeal if

3       he could just have a new jury in the -- you know, another

4       crack at a jury in the penalty phase?

5             A.      I don't remember them with any specificity.

6       only vaguely remember that that was an issue.

7             Q.      Is it your understanding that this offer was

8       turned down?

9             A.      Yes.

10            Q.      Do you know any reasons for that?

11            A.      I can't say that I recall specifically, no.

12            Q.      Did you understand from this email that if the

13      offer was accepted, that Mr. Newton would no longer have

14      to do the appeal that he had been hired to do?

15            A.      That would have been my understanding, yes.

16      think he said that he would withdraw the appeal.

17            Q.      Let's see.    Can you please look at deposition

18      Exhibit -2.

19            A.      Okay.

20            Q.      Again, this was marked as 2 in the deposition

21      of Mr. Wilson.        Do you remember the seeing the emails

22      that are contained within Exhibit-2?

23            A.      Yes.

24            Q•      Okay.   In the email from Mr. Baron, he states

25      that he would like to sit down with you and Mr. Wilson

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 15 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                     13

1       and "discuss how you would like to handle the inevitable

2       request to exceed the contract cap."                        And this is on

3       December 5th of 2016.           Did that sit-down occur?

4             A.      I can't remember specifically.                   It probably

5       did.     But I honestly don't remember if we sat down

6       together or what.

7              Q.     Do you remember any conversations with

8       Mr. Baron and/or Mr. Wilson regarding the subject matter

9       of Exhibit-2?

10             A.     I remember having discussions about the fact

11      that he was likely to exceed the cap, but I don't

12      remember specifically what was said.

13             Q.     What about generally?

14             A.     Generally, I think we referred back to the

15      contract and what the contract said, that it said that

16      Mr. Newton could ask for additions if he were to provide

17      an explanation for them.              I think that would have been

18      our direction at the time, would be to just ask that he

19      supplement any requests with an explanation for them.

20             Q.     Did you draft any communications to Mr. Newton?

21             A.     Not that I can recall.

22             Q.     Did you have any direct communication with

23       Mr. Newton of any kind between December 5th of 2016 and

24       when he withdrew?

25             A.     I don't recall having any direct conversations

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 16 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                      14

1       with him, no.

2             Q.      Let me ask you to look at what was marked as

3       Exhibit-3 to Mr. Wilson's deposition.                         And is that Weber

4       County 789?

5             A.      Yes.

6             Q.      I failed to write it.             Do you remember

7       receiving the emails that are contained within Exhibit-3?

8             A.      Let's see.      Yeah, I don't remember

9       specifically, but I guess generally.                      It's been a couple

10      of years.

11            Q.      Do you remember having a discussion with either

12      Mr. Baron and/or Mr. Wilson about Mr. Newton's request

13      for additional funding?

14            A.      I do remember having discussions about that

15      generally.       I can't remember exactly when and precisely

16      what was said.

17            Q.      And I don't have to have exact and precise

18      memories.       I'll take the gist or the general memories.

19            A.      Sure.

20            Q•      So generally, do you recall anything about

21      discussions in response to this March 7, 2017, email from

22      Mr. Newton?

23            A.      And this is the one where he's saying that the

24      Supreme Court had issued the order remanding Doug

25      Lovell's case for further proceedings in the trial court

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 17 of 72

                         LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                              Christopher Allred
                                                                                  15

1       related to ineffective assistance of counsel.

2            Q.       Often referred to as the 23B?

3             A.      The 23B.   So, yes, I do remember having

4       discussions about the 23B motion.                   What is it that you

5       want to know about that?

6             Q.      I want to know generally what was said during

7       those discussions.

8             A.      Okay.   I believe we would have talked about --

9             Q.      I'm going to stop you.             The "would have" -- "I

10      believe we would have discussed," is going to be messy on

11      the record.       If you have a memory, then it can be general

12      and you can tell me.           If you're just saying, "well, I

13      think I" or "I would have done this or that," it doesn't

14      really help anybody.

15            A.      Okay.   I just don't remember specific to this

16      email.        If I may speak if general terms, the discussions

17      we had about the 23B remand, I'm happy to do that.                   Is

18      that what you would like me to do?

19            Q.       Well, I need to tie it to the March 7th.             And

20      if you're unable to, sort of, break out discussions you

21      had --

22            A.       Let me read this a little closer and see if it

23      refreshes my memory.           Okay.      I know that we talked about

24      the fact that he said that he has -- he said he attended

25      the bar disciplinary proceeding against Mr. Young.                   I


                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 18 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                        16

1       know we talked about whether billing for that was

2       appropriate.        We didn't think it was.                 And at some point

3       I know we received billing for his attending bar

4       disciplinary actions against Mr. Young.                       We had that

5       discussion.

6                     We talked about how much time it would cost and

7       whether he had made a sufficient explanation for the

8       additional hours that he needed.

9             Q.      And he didn't include an estimate of hours in

10      this particular email, correct?

11            A.      No.

12            Q.      So what hours was it that you were wondering if

13      he had sufficiently justified?

14            A.      I think we were wondering -- sorry.                  We were

15      wondering generally whether he had provided in some other

16      letter or communication the number of hours he was

17      requesting.

18            Q.      Okay.   Did you do anything to determine what

19      role Mr. Newton had played with the disciplinary

20      proceedings against Mr. Young?

21            A.      I did not do anything to determine that.                  That

22      was brought to my attention.

23            Q.      By?

24            A.      Bryan or Dave.

25            Q.      And what were you told?

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 19 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              17

1            A.       I was told that he had submitted a bill for

2       some work in excess of the $75,000 cap that included

3       hours billed for attending and participating in the

4       disciplinary proceedings before the bar in Mr. Young's

5       case.

6             Q.      And what were you told with respect to what

7       role he had played?

8             A.      I was told that he had participated in that

9       proceeding, I think as a witness, as I recall.              But just

10      that he had participated in those proceedings.

11            Q.      And that would have been later, right?         Because

12      that's -- you hadn't received a bill for that as of March

13      7th, correct?

14            A.      Yeah.   I wouldn't have had that discussion

15      until I received the bill.

16            Q.      Did you have anything to do with authorizing

17      payment of invoices received from Mr. Newton on the

18      Lovell case?

19            A.      I'm sorry.    Say again.

20                    (The previous question was read by the court

21      reporter.)

22                    THE WITNESS:      I had discussions about some of

23      the invoices.         I did not ultimately authorize the

24      payments.       That was done by county commissioners.

25            Q.      (By Ms. Porter)        What was that process for


                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 20 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              18

1       county commissioners to authorize payments on

2       Mr. Newton's invoices?

3             A.      They would receive invoices and the county

4       commissioners -- primarily Commissioner Harvey, who was

5       the county attorney liaison, would ask Bryan, I think

6       first and foremost, whether he had looked at that and

7       whether he thought those were appropriate bills.

8             Q.      And in what context?            I mean, like a work

9       session or some executive session or what?

10            A.      I don't know for sure whether it was over the

11      phone or whether they met in person.

12            Q.      Did you ever conduct any review to determine --

13      strike that.

14                    At any point did you become aware that

15      Mr. Newton had not received any payment from the county

16      in the year 2017, except for an inadvertent payment?                  I

17      mean, for the year 2017.

18            A.      I'm not aware that he was not paid anything in

19      2017.

20            Q.      Except for the -- let's back it up so that

21       let's narrow it down.           I'll make my question --

22            A.      I apologize.      I don't remember the timelines

23       exactly.

24             Q.     All right.     At any point, did you become aware

25       that Mr. Newton was alleging that he had not been paid

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 21 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                               19

1       for any of his 2017 time except for one inadvertent

2       payment in March, approximately March of 2017?

3             A.      I do not remember that specifically, no.

4             Q.      So this will go without saying then, but            so

5       you never did anything to determine whether or not

6       Mr. Newton's invoices were being held up?

7             A.      No.

8             Q.      Did you ever have any conversations with

9       Mr. Baron and/or Mr. Wilson about the frequency with

10      which Mr. Newton was communicating with his client?

11            A.      Yes.

12            Q.      And is there any way you can help pinpoint that

13      time?

14            A.      I can't pinpoint the time.

15            Q.      If I were to represent to you that this was

16      brought to Mr. Newton's attention in 2016 and then again

17      in 2017, would you have any reason to dispute that?

18            A.      No.

19            Q.      So do you believe that you were involved in the

20      discussions about that issue both times or just one time?

21            A.      Both times.

22            Q.      So let's go with the earlier of the two, and

23      the record will reflect when that was.

24            A.      Sure.

25            Q.      How did that subject arise the first time,

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 22 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                20

1       which would have been in 2016?

2            A.       So it would have arisen from Sam's billing.           I

3       would assume that's the first place it was seen.                It was

4       brought to my attention, as I recall, by Bryan.                And he

5       would have seen that in the billing and would have asked

6       questions as to why he was spending so much time visiting

7       with his client on an appeal case that would have been

8       primarily a legal argument.

9             Q.      And who was telling you that it would have been

10      primarily a legal argument?

11            A.      Well, appeals generally are that.

12            Q.      Well, this is a very different appeal.           I mean,

13      did you just assume that this was going to be a primarily

14      legal argument, or did you do any investigation to

15      determine if that was, in fact, true?

16            A.      I didn't do any investigation.

17            Q.      Okay.   Is it a fair statement that you

18      delegated most of the legwork or the investigation

19      relating to Sam Newton and the Lovell case to Mr. Baron?

20            A.      Yes.

21            Q.      Did you ever do any independent review of

22       Mr. Newton's bills, for example?

23            A.      I looked at the bills.            If by review you mean

24       did I contact witnesses or things like that, no.

25            Q.      Well, I'll give you an example and ask you if

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 23 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                              21

1       you did something about this.

2            A.       Sure.

3             Q.      At one point Mr. Newton was told by the County

4       that a majority of the witnesses that were going to be

5       called in a 23B remand proceeding were unlikely to have

6       helpful information, or words to that effect.

7             A.      Okay.

8             Q.      Did you do anything to verify whether that was

9       true or where Mr. Baron was coming up with that notion?

10            A.      No.

11            Q.      Would it have concerned you if Mr. Baron was

12      relying on the prosecutor to form that opinion?

13            A.      No.

14            Q.      Why not?

15            A.      Because, again, the case had already been

16      handled from the prosecution end, and I think the

17      prosecutor would have had the best knowledge of the facts

18      and background of the case.              So it wouldn't surprise me

19      that Mr. Baron would have spoken with him.

20            Q.      At one point Mr. -- I believe that Mr. Newton

21      was told that on remand this proceeding should only take

22      a week.       I mean, the exact words will be in the record so

23      if I'm off a bit, I apologize.

24            A.      Who told him?

25            Q.      I believe that was in an email from Mr. Baron.

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 24 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                       22

1       And I can actually dig up some of these things, but I'm

2       seeing if we can get out of here.

3             A.      Sure.    You bet.       I'm just making sure I follow

4       you.

5             Q.      And anything that's in the record, obviously,

6       is going to trump anything that I might misstate in some

7       way?

8              A.     Of course.

9              Q.     Okay.    So let me ask you this question:                Did

10      you ever do anything to determine how long the 23B remand

11      proceedings would be expected to take?

12             A.     Yes, at a very cursory level.                   Initially he had

13      submitted a bill that said it would take 6- to 700 hours.

14      I just did some initial math.                  And in my mind at $150 an

15      hour, what Sam was proposing was to work on this project

16      every minute of every eight-hour working day, five days a

17      week for nearly four and a half months.                        That raised a

18      red flag with me.          It didn't sound reasonable.                And so I

19      had the discussion with Mr. Baron about whether that

20      appeared to be reasonable, and our conclusion was Sam had

21      not provided the basis for that request.

22             Q.     You said 600 to 700.             Did you mean to say 500

23      to 700?

24             A.     No.     I mean 600 to 700 is what I recall.                I may

25      be wrong, but that's my recollection.

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 25 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                     23

1             Q.      All right.     Well, we're both in the same boat

2       that if there's something in writing that clears it up

3       for us --

4             A.      Sure.

5             Q.      -- will make it easier for us.

6                     Do you know how much has been paid to Colleen

7       Coebergh so far on the Lovell case?

8             A.      I do not.

9             Q.      Have you seen anything figures with respect to

10      payments to Ms. Coebergh?

11            A.      No.

12            Q.      Did you have any involvement in bringing her on

13      board or negotiating her contract?

14            A.      I had discussions with Bryan and probably Dave

15      about who had responded to the RFP, who was available,

16      were they qualified, would they do it for the -- would

17      they accept the contracted amount.

18            Q.      Let me ask you to look at Exhibit-5 previously

19      marked in Mr. Wilson's deposition.                     The second email from

20      the top, Mr. Wilson says:               "I think we should move

21      forward with an RFP for appellate services including

22      conflicts."         That sentence referred to all appellate work

23      that Mr. Newton was doing?

24            A.      I'm sorry.      I'm looking for which -- referring

25       to Exhibit-5.        Oh, "That works for me.                 I think we should


                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 26 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                      24

1       move forward with an RFP for appellate services including

2       conflicts."      I'm sorry.       What was the question?

3             Q.      You understood that reference to be to

4       appellate work that Mr. Newton -- or all appellate

5       contracts that Mr. Newton had; is that true?

6             A.      Yes.   I don't remember this at the time, but

7       that's what it says.

8             Q.      And that RFP did not actually end up happening,

9       correct?

10            A.      It did not.    At least not at that time.

11            Q.      Mr. Newton's contract wasn't terminated until

12      October of 2017, correct?

13            A.      I don't remember exactly.              But if that's what

14      the record reflects, yes.

15            Q.      Did you have any role in making the decision to

16      terminate Mr. Newton's contracts in, I'll say, October of

17      2017?      Was it is October or September?                  It was October,

18      isn't it?

19                    MS. VANORMAN:      I think it was October.

20                    MS. PORTER:     I think it was.

21                    THE WITNESS:     That's when it was terminated?

22                    MS. PORTER:     Yeah.      Now I'm going to look

23      because now I'm --

24                    THE WITNESS:      Sure.

25                    MS. VANORMAN:      How about you say "the fall"?


                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 27 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                       25

1                     MS. PORTER:    Well, now I'm just wondering if

2       I'm -- yeah, it's going to be October.                      Let me reask the

3       question.

4             Q.      (By Ms. Porter)       Did you have any involvement

5       in the decision-making process as to the termination of

6       Mr. Newton's contracts in the fall of 2017?

7             A.      Yes.

8             Q.      What role did you have?

9             A.      I had discussions with Bryan and Dave and

10      possibly Jim Harvey.

11            Q.      And why do you say possibly Jim Harvey?

12            A.      Because I don't remember for sure whether he

13      was a part of those discussions or not.

14            Q.      Who was the final decision-making authority

15      with respect to the decision to terminate Mr. Newton's

16      contracts?

17            A.      The County Commission.

18            Q.      The commission as a body, or did Mr. Harvey

19      have authority on his own to terminate the contract?

20            A.      I think the commission as a body ultimately.                 I

21      don't believe they would have had to hold a County

22      Commission meeting for that, but it would have to be a

23      commission decision.          But, again, Jim was our point

24      commissioner on these discussions because he was assigned

25      to our office.

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 28 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              26

1             Q.      Did you have any discussions with Mr. Baron in

2       which Mr. Baron claimed that Sam Newton had made

3       misrepresentations to the media?

4             A.      Yes.

5             Q.      Did Mr. Baron identify the misrepresentations

6       to you?

7             A.      I spoke with Mr. Baron about the

8       misrepresentations and subsequently Mr. Baron told me

9       that he had felt that the exact words were not

10      necessarily incorrect, but that the -- the suggestion

11      from the articles were incorrect.

12            Q.      And with respect to or -- I've already

13      withdrawn more questions this afternoon than the entire

14      morning, but I'm tired.

15                    Did Mr. Baron tell you that Mr. Newton had made

16      misrepresentations to the court?

17            A.      Yes.

18            Q.      And did he identify those misrepresentations?

19            A.      He did.

20            Q.      What did he tell you?

21            A.      He told me that there were at least two

22       misrepresentations.        One was a misrepresentation about

23       investigative resources which were provided in the

24       contract.      He told me that Mr. Newton had told the Court

25       that the County refused to provide him investigation

                                        Brandy Harris
                                DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 29 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                 27

1       resources, and that that was false.                    He also told me that

2       Mr. Newton had made a statement in a hearing with Judge

3       DiReda that the County had flatly refused to pay anything

4       more than the $15,000 or the 100 hours in connection with

5       the 23 remand motion and associated issues.

6             Q.      And did Mr. Baron show you documentation of

7       those two misrepresentations he was claiming?

8             A.      Yes.

9             Q.      What did he show you?

10            A.      He showed me -- well, let me take that back.

11      In at least two additional places, he showed me where the

12      misrepresentations were made.                He told me that the

13      misrepresentation was made in the hearing with Judge

14      DiReda.       So he just told me that, he didn't show me a

15      transcript or something like that.

16            Q.      And I'm sorry.        What two additional places are

17      you referring to?

18            A.      So there was another in -- where he made that

19      in response to the attorney general's motion to -- I

20      can't remember exactly the term, but it was a motion

21      essentially to clarify whether Sam had a conflict or

22      whether he could go forward on their cases based on, I

23      think, primarily his health issues that he had put into

24      the record.          He also made the assertion that the County

25      would not give him any more than $15,000 for the 23

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 30 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                     28

1       remand issues in his motion to withdraw in Weber County.

2            Q.       And did you review those documents yourself?

3             A.      Yes.

4             Q.      Did you also read the County's reply on the

5       motion to withdraw?

6             A.      I don't remember.

7             Q.      Let me ask you more directly:                 At some point,

8       did you become aware that some of the emails upon which

9       Weber County was relying to claim that there had been a

10      misrepresentation had not been sent to Mr. Newton until

11      after he had filed the alleged misrepresentation?

12            A.      So that -- if I understand you correct, you're

13      saying the emails that were exchanged amongst Weber

14      County identifying those were not sent to Mr. Newton; is

15      that correct?

16            Q.      No.    I'll just indicate, have you ever come to

17      learn -- and I'm not interested in anything you have ever

18      spoken to with your attorney about any subject.                      But have

19      you ever come to learn that as of the date upon which an

20      alleged misrepresentation was made by Mr. Newton, some of

21      the emails to which the county later pointed had not even

22      been sent yet?

23            A.      I don't believe I'm aware of that timing.

24            Q.      Okay.    Did Mr. Baron identify any other

25       misrepresentations to the Court when you were having that

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 31 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                              29

1       conversation or those conversations with him?

2            A.       Did he -- I don't think he identified them to

3       the Court.       My recollection is the Court didn't give him

4       an opportunity to respond.

5             Q.      And I apologize.        My wording is getting really

6       sloppy.

7                     I meant during your discussions with Mr. Baron,

8       did Mr. Baron identify any other alleged

9       misrepresentations that he believed Sam Newton had made

10      to the Court, other than what you have described for us?

11            A.      That he made to the Court?

12            Q.      Yes.   You've mentioned --

13            A.      Yes.   I think I said -- don't know that he made

14      any other mention to the Court of other

15      misrepresentations.         We thought there were other concerns

16      with his billing and things, but I don't know that that

17      went to the Court, if that's what you're asking.

18            Q.      Well, Mr. Newton was fired for alledgedly

19      making misrepresentations to the media and to the Court,

20      which had allegedly harmed the County, correct?

21            A.      Correct, in part.

22            Q.      Well, have you seen the termination letter to

23      Mr. Newton?

24            A.      I have, yes.

25            Q.      It doesn't mention any other reason, does it?

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 32 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                    30

1            A.       No, it does not.        But that doesn't mean there

2       weren't further reasons.             It only means that the letter

3       identified some of the reasons.

4             Q.      Did it say "these are some of the reasons"?

5            A.       No.

6             Q.      Did you have a chance to look over the letter

7       of termination that went to Mr. Newton before it went

8       out?

 9             A.     Yes.

10             Q.     All right.     Let me -- are we looking at

11      Exhibit-6?          Or if not, would you please?

12             A.     Yes.

13             Q.     Okay.     Exhibit-6, which was marked in

14      Mr. Wilson's deposition contains an email string.                     And

15      you're welcome to look at any part of it, but I'm just

16      going to ask you a little bit about the draft email that

17      Mr. Baron was sending to you for review.

18             A.     Okay.

19             Q.     It's on the first page.              Are you with me?

20             A.     Yes.

21             Q.     Okay.     The third paragraph states -- of the

22      draft says:          "The $75,000 that was provided to you

23      initially should be sufficient to cover the reply brief,

24      so we are not offering additional compensation for that."

25                    Was that consistent with your understanding at

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 33 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                               31

1       that time?

2            A.       Yes.

3             Q.      And, in fact, Mr. Newton was definitively told

4       that he would not be offered any additional compensation

5       for the reply brief period, correct?

6             A.      No, incorrect.

7             Q.      Can you identify for me any email in which

8       Mr. Newton was ever told that he could actually apply for

9       more money for the reply brief?

10            A.      I don't have them in front of me and I don't

11      know, to tell you the truth, whether they were emails

12      between Bryan and me.          But I believe they were emails

13      between Bryan and Sam where they talked about an

14      additional $22,000 that could be -- at least that was the

15      bill received from Sam.            There was some discussion about

16      how much of that was appropriate.                  But there was clearly

17      an understanding on Sam's part that he was applying for

18      additional funning.         I believe he was paid 18,000 in

19      addition.       And that had to do with, I believe, the

20      drafting of the 23B motion.              So there were subsequent

21      discussions to this email in which he discussed

22      additional pay and received additional pay.

23            Q.      So was it your understanding that Mr. Baron was

24      supposed to convey to Sam Newton that he could apply for

25      additional funding attributable to extra work on the

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 34 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              32

1       reply brief?

2             A.      I think that was stated in the underlying

3       contract.

4                     MS. PORTER:    Would you read my question back,

5       please.

6                     (The previous question was read by the court

7       reporter.)

8                     THE WITNESS:     Did I misunderstand?

9                     MS. PORTER:     I don't believe you answered my

10      question.

11                    THE WITNESS:     Okay.       Try again.

12                    (The previous question was read by the court

13      reporter.)

14                    THE WITNESS:     I don't know that it was his

15      obligation to do so, but it's my understanding that he

16      did tell him that he could ask for additional money,

17      which was consist with the contract itself.

18            Q.      (By Ms. Porter)        Additional money for the reply

19      brief?

20            A.      Yes.

21            Q.      Would you be surprised if Mr. Baron never did

22      that?

23            A.      No, not really, because I might be talking

24       about a different brief.            I may be confused about which

25      brief you're talking about.

                                        Brandy Harris
                                DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 35 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                 33

1             Q.      I'm just talking about the reply belief on
2       appeal.       You know what that is, right?

3             A.      Not the 23B.

4             Q.      Right.   Have you done any appellate work?

5             A.      No.

6             Q.      Have you ever written an appellate brief?

7             A.      Yes.

8             Q.      On how many occasions?

9             A.      Sorry.   That didn't make sense.               Two that I can

10      think of that I have personally written a brief to the

11      appellate court.

12            Q.      What types of cases were they?

13            A.      Land use.

14            Q.      Have you ever written any criminal appellate

15      briefs?

16            A.      No.

17            Q.      Have you ever written any appellate briefs in a

18      death penalty case?

19            A.      I haven't written any other appellate briefs.

20            Q.      But you know what a reply brief is?

21            A.      I do.

22             Q.     Did you understand that as part of the appeal

23       for Mr. Lovell that there would be an initial brief by

24       the appellate, then the state would file a brief on

25       behalf of the prosecution, the appellee brief, and then

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 36 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                      34

1       there would be a reply brief?

2            A.       I'm aware of that, yes.

3             Q.      Okay.   All right.        I want to make sure that you

4       understand what I'm saying when I refer to the reply

5       brief.

6             A.      I do understand.        And I have misstated because

7       I was talking about the 23B motion.                    That's what Bryan

8       talked about.         That's what the 22,000 was about.               So

9       you're correct, I misstated.                On the reply brief, I don't

10      remember any additional discussions that Bryan had or

11      emailed with Sam about that.                I believe it was in the

12      contract that he could ask for more money so that was

13      available to him.

14            Q.      So if Mr. Newton was told by the County that he

15      could not ask for more money for the reply brief, then

16      you're saying that is inconsistent with your

17      understanding of his contract?

18            A.      Yes.

19            Q.      Okay.    Skip some of these                I apologize.      Some

20      of these we went over with Mr. Wilson.                       I probably should

21      have done this during the break.                   I apologize.

22            A.      That's fine.

23            Q.      Could you look at Exhibit-9 previously marked

24      in Mr. Wilson's deposition?               If we look at the top of the

25      page of Exhibit-9, there is an email that Mr. Wilson told

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 37 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                35

1       us that he sent on July 17, 2017, at 2:48 p.m.                 Do you

2       see that part of the page?

3             A.      Is it the one in the middle?

4             Q.      No.

5             A.      Top one?

6             Q.      The one at 2:48 p.m.

7             A.      2:48 p.m., yes, it's at the top.

8             Q.      Yeah, the top one.          In the middle of that

9       paragraph, Mr. Wilson makes the statement:                  "All of this

10      for a defendant who admitted killing a person and then a

11      witness.       The world must laugh at our stupidity."

12                    When you read that, did you consider removing

13      Mr. Wilson from the -- from having any role with respect

14      to the funding in the Lovell case?

15            A.      No.

16            Q.      Did you ask Mr. Wilson what he was referring to

17       when he said "the world must laugh at our stupidity"?

18            A.      No.

19            Q.      What did you take that to refer to, if

20       anything?

21            A.      I didn't give it a lot of thought.

22             Q.     When you saw this email, did it cause you any

23       concern that Mr. Wilson's personal views about the death

24       penalty, at least relating to Doug Lovell, were

25       influencing his actions?

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 38 of 72

                         LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                        36

1            A.       No.     I know Mr. Wilson.           I've known him for

2       years.        I know that he takes the Constitution and the

3       obligation of our office very seriously.                       I've had many,

4       many conversations with him.                 I didn't doubt for one

5       minute that he would do anything that would intentionally

6       or otherwise run afoul of his Constitutional obligations

7             Q.       Did he ever express disrespect for the Utah

8       Supreme Court to you?

9             A.       No.

10            Q.       Would you look at Exhibit-10.                  You're welcome

11      to look at any part of this exhibit, but at the very top

12      do you see that Mr. Wilson wrote:                    "So we have never

13      reached that point since the Utah Supreme Court doesn't

14      want this admitted murderer to die."

15                     Do you remember seeing that at the time?

16            A.       I do now.

17            Q.       Okay.    Did you receive this and see that on

18      July 17, 2017?

19            A.       Yes.

20            Q.       Did that statement raise any red flags with you

21      that maybe Mr. Wilson's personal views about the death

22      penalty as it relates to Mr. Lovell were influencing his

23      actions?

24            A.       No.     I didn't see anything in his actions that

25       was contrary to the course he should have taken at any

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 39 of 72

                          LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                              Christopher Allred
                                                                                        37

1       given time.

2             Q.       Did it cause you any concerns to see someone

3       involved in the decision-making process in a death

4       penalty appeal to use words such as "since the Utah

5       Supreme Court doesn't want this admitted murderer to

6       die"?

7             A.       It did not cause me concern.                   It sounded like

8       Mr. Wilson was blowing off some steam.

9             Q.       And it also sounded like he believed Doug

10      Lovell should be put to death, correct?

11            A.       "So we have reached the point since the Utah

12      Supreme Court doesn't want this admitted murderer to

13      die."         I think that expresses some frustration with the

14      Supreme Court.          I don't think it maligns the Supreme

15      Court.

16                      MS. PORTER:      Could I have my question back,

17      please.

18                      (The previous question was read by the court

19      reporter.)

20            Q.        (By Ms. Porter)         Isn't that how you interpreted

21      that language when you saw it, that among other things,

22      Mr. Wilson believe that Doug Lovell should be put to

23      death?

24            A.        I don't know that that's exactly what you can

25       take from that, but I'll leave that up to you.

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 40 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                      38

1            Q.       Did it at least raise some red flags with you?

2            A.       It did not.     Like I said, I've known Mr. Wilson

3       for many years.        I've watched him in action.               He's never

4       shown any actions that would give me any concern.                     He's

5       blowing off a little bit of steam here.                      I didn't think

6       it was that big of a deal.

7             Q.      Please look at what was previously marked as

8       Deposition Exhibit-11, and I mean marked in Mr. Wilson's

9       deposition.         Do you recognize Exhibit-11 as an email

10      string in which you sent an email to Mr. Baron and he

11      responded?

12            A.      Yes.

13            Q.      Okay.    So you had read a ruling in State vs.

14      Rogers, and you had concluded from your review of that

15      that this -- that it included or reflected an instance of

16      Sam Newton's willingness to misrepresent facts?

17            A.      Correct.

18            Q.      Did you check with someone with more appellate

19      experience to see how common the language was that you

20      were relying on?

21            A.      No.

22            Q.      Did you check with anyone qualified in

23      appellate practice as to whether or not that case really

24      did reflect an instance of Sam Newton's willingness to

25       misrepresent facts?

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 41 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                      39

1            A.       No.   That was my opinion from reading the

2       decision.

3             Q.      Your opinion based on --

4             A.      Based on that decision alone.

5             Q.      And no further investigation?                 Let me ask you

6       this.

7             A.      I didn't raise it in the court or anything like

8       that.      This was a comment amongst us, so, no, I didn't do

9       a lot of research.        I don't typically write a brief when

10      I'm just offering an offhand comment to someone in my

11      office.

12            Q.      Were you hoping that you could use State vs.

13      Rogers to justify terminating Sam Newton's contract on a

14      pretext that he makes misrepresentations to court?

15            A.      No.   There were no pretexts involved.                We know

16      he's made misrepresentations to court.

17            Q.      Did you do any double-checking to see whether

18      any misrepresentations had been made by Weber County to

19      the Court in the Doug Lovell case?

20            A.      No.

21            Q.      Have you checked recently to see if there have

22      been alleged misrepresentations by Mr. Lovell's current

23      counsel?

24            A.      No.

25            Q.      Are you aware of any of the things that have

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 42 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                    40

1       happened in the Doug Lovell case over the past four or

2       five months?

3             A.      No.

4             Q.      Have you asked anyone to please monitor the

5       Doug Lovell case to make sure that Doug Lovell's new

6       attorney doesn't make any misrepresentations to the

7       court?

8             A.      Yes.

9             Q.      And in what context did you make that request?

10            A.      Just speaking with Bryan informally.

11            Q.      Has Mr. Baron updated you on any of the

12      goings-on in the Lovell case in the past four or five

13      months?

14            A.      Mr. Baron has not told me of any

15       misrepresentations, no.

16            Q.      Has he said anything to you about what's going

17       on in the Lovell case?

18             A.     We did discuss it briefly.                    I'm trying to

19       remember what he told me.              It didn't stand out

20       particularly.       I asked him what the status was and I

21       don't remember.

22             Q.     So Mr. Baron hasn't raised any red flags with

23       you about anything that's gone on in the Lovell case in

24       the last five months; is that a fair statement?

25             A.     That is a fair statement.

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 43 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                41

1                     (EXHIBIT-16 marked.)

                      THE WITNESS:       Is this 16 for me that we're

3       looking at?

4             Q.      (By Ms. Porter)         Yes.      Please look at

5       Exhibit-16.       And is that an email that you sent on

6       August 24, 2017?

7             A.      Apparently, yes.

8             Q.      And that's on that same State vs. Rogers case,

9       right?

10            A.      Let's see.      The subject is State vs. Rogers.          I

11      say:       "Congratulations once more on your excellent

12      lawyering."

13             Q.     Why didn't -- why didn't you ask those

14      attorneys, since you were emailing them anyway, whether

15      they believed that this opinion reflected another -- an

16      instance of Sam Newton's willingness to misrepresent

17      facts?

18             A.     Because the court stated essentially that.

19             Q.     And you -- and you didn't -- all right.            That

20       was your only reason for not asking the actual lawyers on

21      the other side?

22             A.     Like I said, it was sort of in passing.            I

23       didn't intend to write an additional brief or something.

24             Q.     Well, you're intending to use it as -- to try

25       to bolster your misrepresentation defense in this case,

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 44 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                 42

1       right?

2            A.       It's a very small part of it, perhaps.

3             Q.      And, actually, after supposedly forming this

4       opinion that the Court was saying that Sam was

5       misrepresenting facts, did you ask anyone to go back and

6       look at any of Sam Newton's other briefings to make sure

7       that he hadn't been misrepresenting facts in any other

8       opinions?

9             A.      No.    We're a busy office.             We have a lot of

10      things to do.         We can't delve into everything.

11            Q.      Well, wouldn't it have been important if the

12      lawyer representing the defendant that you guys had been

13      paying had been making misrepresentations of fact?

14            A.      We already knew he was making misrepresentation

15      of fact.

16            Q.      Of the ones that you described earlier, right?

17            A.      Correct.

18            Q.      And, by the way, you understood that

19      misrepresentation of future intent and opinions and

20      characterizations of -- well, how do I word that?                    Let me

21      back that up.         Never mind.        I'll skip that.

22                    At some point, did you become aware that there

23      was a deadline for replacing Sam Newton in the Lovell

24      case?

25            A.      Yes.

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 45 of 72

                         LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                              Christopher Allred
                                                                                  43

1             Q.      And did you become aware that the court had

2       ordered that certain documents be filed by Mr. Lovell's

3       new counsel by a certain date?

4             A.      I don't remember specifically, but that stands

5       to reason.

6             Q.      Did you become aware that Mr. Baron had --

7       having not heard from counsel, went ahead and filed those

8       documents himself without authority from counsel?

9             A.      I'm not aware of that.

10            Q.      Would that cause you any concern if the emails

11      reflected that that happened?

12            A.      I guess it depends on what the documents are

13      and what the obligations were.                 I really don't know

14      exactly what we're talking about.

15            Q.      So it wouldn't bother you if he filed something

16      that you consider not important without authority?                   Is

17      that what you're saying?

18            A.      Without authority?

19            Q.      Yeah.

20            A.      Well, I guess it depends on what we're talking

21      about.        If he files some innocuous document, that

22      wouldn't bother me too much.                If he filed something

23      meaningful without authority, that would bother me.

24            Q.       I apologize.      I think I asked you this and I

25      just don't remember.           But do you have any clue whatsoever

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 46 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              44

1       about how much Ms. Coebergh has been paid to date?

2            A.       I do not know.

3             Q.      I think I did ask that.            I apologize.

4                     Did Sam Newton ask the County to give him

5       unlimited funds?

6             A.      Not directly.

7             Q.      By the way, what does "not directly" mean?

8             A.      Means the implication, I think, of submitting

 9      requests for 700 hours that aren't very well supported,

10      suggesting in the newspapers that he couldn't put food on

11      the table if we wouldn't pay him what he was asking for,

12      suggesting that the County wasn't paying him and the

13      reason was for some sort of nefarious purposes, suggested

14      that he wanted nobody to ask him any questions about

15      money anymore which suggested that he wanted an open

16      checkbook.       That was a concern.

17                    MS. PORTER:     Could I have that answer back,

18      please.

19                    (The previous answer was read by the court

20      reporter.)

21            Q•      (By Ms. Porter)        What are you referring to when

22      you say that Sam Newton, I guess, suggested or said he

23      didn't want anyone to ask him any questions anymore?

24      What are you referring to that is the basis of that

25      statement?

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 47 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                    45

1            A.       I'm suggesting he was unhappy with the County

2       requiring him to justify his requests for money.

3             Q.      That's not what you said, though, the first

4       time.      You said that he had suggested that he did not

5       want anyone to ask him any questions anymore.                    Were you

6       just sort of using hyperbole?

7             A.      I'm talking about money.             I'm talking about

8       money.

9             Q.      You said that he had suggested he didn't want

10      anyone to ask him any questions anymore.                    Do you have any

11      factual basis for the misrepresentation that you just

12      made?

13            A.      Just what I just told you.              It was -- I'm not

14      telling you that he said that in exactly the words.                    I

15      think I explained it adequately in my first response.

16            Q.      Is it a fair statement that you're just taking

17      what he said and, sort of, either imputing an intent to

18      him or interpreting what he's saying?

19            A.      I'm interpreting what he's saying.

20            Q.      And, of course, he had the same right to do

21      that with respect to what the County was saying, right?

22                    MS. VANORMAN:      Objection.          Calls for

23      speculation.       Lack of foundation.             Go ahead.

24                    THE WITNESS:      I'm sorry.         What did you say?

25                    MS. PORTER:     Can I have the question back,


                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 48 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                               46

1       please.

2                     (The previous question was read by the court

3       reporter.)

4             Q.      (By Ms. Porter)        Mr. Newton had the same right

5       to interpret what the County was saying, that you just

6       did in this deposition?

7             A.      Sure.    He's got a right to say what he wants or

8       to interpret how he wants.

 9            Q.      Now, you mentioned 700 hours again.            Did you

10      mean to say 500 to 700, or are you just going to stick

11      with the 700?

12            A.      It may have been 5- to 700, but I believe his

13      outside was 700, so I used that as an example.

14            Q.      Well, you didn't say it was an example.            You

15      said it was something he had --

16            A.      Well, he did.       He said -- whether it was 5- or

17      6- to 700, I'm fairly certain he did use the number 700.

18            Q•      But if he said 500 to 700, do you believe it is

19      a fair interpretation for you to only mention the 700 and

20      not the 500?          I'm curious how you pick and choose from

21      what he was saying.

22            A.      Because that's the outside of what he was

23      asking.       We had to evaluate whether that's what he was

24      really asking for, whether that was a request that he was

25      serious about.          So I do a little basic math to say what's

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 49 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                              47

1       the outside that we're looking at here in order to advise

2       the County Commission on what it is he's requesting.

3       They would ask -- they're not lawyers -- is that

4       reasonable in my mind to suggest that he was going to

5       spend every minute of every eight-hour day, five days a

6       working week for nearly four and a half months doing

7       nothing but this one issue.              Sounds a little outlandish.

8             Q.      Have you looked at Ms. Coebergh billings?

9             A.      No, I have not.

10            Q.      Have you read any of the material where she

11      talks about how much time she has had to spend on this

12      case?

13            A.      I have not.

14            Q.      Is that something that you consider important

15      to do since you're saying that Mr. Newton's estimates

16      were so outlandish?

17                    MS. VANORMAN:      Objection as to relevance.

18                    You can answer.

19                    THE WITNESS:     So if Bryan came to me and had a

20      concern, expressed that, and those were the same sorts of

21      things, I would have the same type of response.

22            Q.      (By Mr. Porter)       Did Mr. Baron ever raise an

23       issue with you about a case -- strike that.

24                    I think earlier you mentioned that you had had

25       a chance to review the termination letter before it went

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 50 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                    48

1       out to Sam Newton.        Do you recall making any suggested

2       changes to a draft or anything like that?

3            A.       I don't recall doing that.

4            Q.       Do you believe that your involvement in that

5       was simply reviewing a document and then not making any

6       suggestions on it?

7             A.      Yes.

8             Q.      Could you look at what was previously marked as

9       Exhibit-15 in Mr. Wilson's deposition.                      So Mr. Wilson

10      indicated that this was an email that he sent to you.

11      And is it fair to say that the impetus for this email was

12      a request from the Standard-Examiner for information

13      about how much the prosecution and defense of the Doug

14      Lovell capital murder case had cost?

15            A.      Yes.   There was a letter from Mark Shenefelt of

16      the Standard-Examiner to Dave that looks like he's

17      responding to me about that rather than to Mr. Shenefelt.

18            Q.      And in response to -- or, excuse me, in

19      Mr. Wilson's email to you, the second sentence says:

20      "I'm not sure we will have such records without research

21      but it may be one we consider doing to help inform the

22      public of the costs of prosecuting and defending a

23      confessed murderer."

24                    Did that sentence raise any red flags with you

25      about Mr. Wilson's feelings towards the death penalty, at

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 51 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                      49

1       least as it relates to Doug Lovell?

2            A.       I don't think it's the death penalty so much

3       that he's concerned about.             I think it's the process,

4       once again.       He's obviously -- he's said it more than

5       once, he's referred to him as a "confessed murderer,"

6       which is factually correct.              He is a confessed murderer.

7       This was a sentencing.           That portion had been decided, so

8       it's factually correct.

9                     Whether it's politically correct or whatever,

10      perhaps not.       But it's factually correct.                 And I don't

11      think that it was a matter of he's concerned about the

12      death penalty, per se, so much as the process.                      Doug

13      Lovell had been tried 20 or so years before.                      It's been

14      going on for many, many years.                I know that's a cause of

15      frustration, not only for Mr. Wilson, but some people in

16      general feel that that's problematic that the legal

17      system takes so long to accomplish things.

18            Q.      And that's one of the considerations for -- in

19      introducing legislation to do away with the death

20      penalty?

21            A.      Sure.

22            Q.      Is it your testimony that you don't read

23      anything in that sentence to suggest that Mr. Wilson has

24      strong views about the death penalty?

25            A.      I don't read that from that.                  I think it's more


                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 52 of 72

                          LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                              Christopher Alfred
                                                                                    50

1       a concern with the process.

2             Q.       And, of course, the process is a process that

3       had been directed by the Utah Supreme Court, correct?

4             A.       Correct.

5             Q.       Did it cause you any concern that Mr. Wilson

6       was using that type of wording in describing a process

7       that had been directed by the Utah Supreme Court?

8             A.       No.   I don't think it's inappropriate to

9       express some concern without overstepping that line and

10      indirectly maligning the Supreme Court or something like

11      that.         It wasn't published publicly.

12                     (EXHIBIT-17 marked.)

13            Q.        (By Ms. Porter)        Let me show you what's been

14      marked as deposition Exhibit-17, and I'll ask if that's

15      an email that you sent on February 6, 2018?

16            A.        Yeah.   Let me just read.              Yes, I recognize

17      that.         That is my email.

18            Q.        What is the $1.6 million comprised of?               You're

19      not suggesting you paid $1.6 million to defense counsel

20       annually, are you?

21            A.        So I can't tell you right now.                It's been a

22       while.        I don't remember exactly what all that includes

23       or exactly how I arrived at that number.

24             Q.       I'll take generally.

25             A.       Yeah, so that would probably include our

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 53 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                              51

1       defense contract to pay all the public defenders as well

2       as appeals and experts' defense resources.

3             Q.      And do you recall what you looked at in order

4       to come up with that figure?

5             A.      I don't recall.

6             Q.      If you wanted to recreate that figure or come

7       up with a figure now, what would you -- what kind of data

8       would you ask for?

9             A.      I would ask for the amount that of all of

10      the -- if I were trying to come up with that same answer,

11      essentially?

12            Q.      Right.   If you were doing it right now, what

13      would you ask Mr. Baron or somebody else to provide to

14      you?

15            A.      Probably look at all of the defense -- the

16      indigent defense contracts, appellate work, capital

17      defense, indigent defense resources outside of counsel.

18             Q.     And I apologize, but what does that mean,

19      resources outside of counsel?

20             A.     Experts, investigators, those kinds of things,

21      transcripts.

22             Q.     And that information would -- where would you

23      get it from?

24             A.     I would probably assign Bryan or someone else

25       to do it.

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 54 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                   52

1            Q.       Do you happen to know which department or

2       employee or something would normally --

3             A.      I think our clerk would have copies of all the

4       contracts.       Our office manager would probably have a good

5       sense of how much was paid for expert resources.                      So most

6       of that could be found between my office manager and

7       probably the clerk's office.

8             Q.      The next sentence, it says:               "During his

9       representation of Mr. Lovell, Mr. Newton made repeated

10      misrepresentations to the press and the Court concerning,

11      among other things, the County's willingness to pay for

12      his services."

13                    Are the misrepresentations to the press and the

14      Court that you're referring to in this email the ones

15      that you already described for us in this deposition?

16            A.      Yes.

17            Q.      Are you aware of any effort during your tenure

18      to quantify the amount spent on prosecution of capital

19      cases?

20            A.      Yes.

21            Q.      What effort?

22            A.      So we have had a number of capital cases over

23      the years        And I haven't done a formal in the form of a

24       memo, but I have asked on given cases approximately what

25      the State spends on experts.               We don't spend any more on


                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 55 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                     53

1       prosecutors.         They simply get paid what they're paid.                So

2       the only difference is what the state spends on experts,

3       and so I had looked at that a time or two.                   I don't

4       remember what the answer was, but we don't pay our

5       prosecutors a dime more for a capital case than they get

6       for a misdemeanor or some other case.

7             Q.      No, but they're going to spend more time on a

8       capital case than they are on a misdemeanor, right?

9             A.      Oh, yeah.    Sure, they spend plenty of time on

10      capital cases, obviously.

11            Q.      Are you aware of any effort during your tenure

12      to quantify how much extra effort prosecutors have to put

13      in on capital cases?

14            A.      Not in any sort of exact numerical form.                 We

15      haven't tried to break down exactly the hours.                   Like I

16      said, I think the only thing I've tried to add up was the

17      additional costs of experts.

18            Q.      Who is Adam Troop; do you know?

19            A.      Yes.    Adam Troop is a UAX lobbyist.

20            Q.      So in February of 2018, you were looking for

21      information to provide to Adam Troop about capital

22      defense costs for 2016 and 2017.                   Do you remember that?

23            A.      I do remember vaguely.             I think that had to do

24      with the death penalty legislation.

25            Q.      Do you know what the purpose was for which

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 56 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                                    54

1       Mr. Troop was requesting the information?

2            A.       Yes.    I think he was trying to determine the

3       cost overall of prosecuting and defending, all of the

4       costs of a death penalty case, what it costs the state,

5       to help legislators understand whether the death penalty

6       should remain or not.

7             Q.      And it looks like the only thing the County was

8       able to give him was how much was spent on the defense

9       and nothing on the prosecution; is that your memory?

10            A.      I don't remember.          And I don't even remember if

11      he asked specifically for one side or the other.

12                    (EXHIBIT-18 marked.)

13            Q.      (By Ms. Porter)         Could you please look at

14      Exhibit -18.         And you're welcome to look at any part of

15      it, but I'm not necessarily going to ask you about the

16      content.

17            A.      Okay.

18            Q.      Okay.     Hang on one second.              Let me refer you

19      briefly back to Exhibit-5, but hang on to Exhibit-18.

20      And then just go back and take a quick look at Exhibit-5.

21            A.      Exhibit-5?

22            Q.      Yeah.

23            A.      All right.

24            Q.      Do you see towards the bottom of the page the

25      email from Mr. Newton to Mr. Baron?

                                           Brandy Harris
                                   DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 57 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                   55

1            A.       Uh-huh.

2            Q.       Which ultimately was forwarded to you.              Do you

3       see that?

4            A.       I do.

5            Q.       And in that email Mr. Newton says that he had

6       estimated 500 to 700 hours.               Do you see that?

7             A.      I do see that.

8             Q.      So in Exhibit-18, where are you getting that

9       600, or was that just a misstatement?

10            A.      Either I took it from somewhere else or it was

11      a misstatement.         I don't recall, but I see it in Bryan's

12      summary here.         In paragraph 7 in Exhibit-18, Bryan says

13      6- to 700 hours.         And so I either got that from Bryan or

14      another email somewhere.             But 6- to 700 is what Bryan

15      said at one point.

16            Q.      Did you do any checking to make sure that your

17      factual statements to Mr. Harris were accurate?

18            A.      I just sent him what -- these paragraphs that

19      you see in the email.           I forwarded those and my

20      statements are based on those.

21            Q.      Okay.     So and that -- that helps me figure

22      out -- so the first part of this email in Exhibit-18, the

23      first four paragraphs are what you wrote?                    And then is

24      the rest cut and paste from Mr. Baron?

25            A.      Yes.

                                          Brandy Harris
                                  DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 58 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                                    56

1            Q.       When you were writing this email on

2       July 18, 2018, did you go back and try to recreate the

3       timeline yourself, or did you rely entirely on what

4       Mr. Baron had here in this cut and paste?

5             A.      I relied on what was in the cut and paste.

6             Q.      In the third paragraph where you wrote -- you

7       say:       "Despite this arrangement" -- and then you have a

8       quote -- "the County refuses to fund anything."                    Do you

9       see that?

10            A.      Uh-huh.

11             Q.     Can you help me -- you don't remember what the

12      beginning of that sentence was, do you?

13             A.     I don't.

14             Q.     Did you ever learn that Mr. Baron was actually

15      omitting the opening words or clauses of sentences by

16      Mr. Newton in order to claim a misrepresentation?

17                    MS. VANORMAN:      Objection.          Mischaracterizes the

18      evidence.

19                    THE WITNESS:     And I apologize.             I forgot your

20      question.

21                    (The previous question was read by the court

22      reporter.)

23                    THE WITNESS:     I don't believe Mr. Baron

24      misrepresented anything that I could see having looked at

25      things in context.

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 59 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              57

1            Q.       (By Ms. Porter)       Well, did you ever, for

2       example, look at a partial quote that Mr. Baron was using

3       to make sure that he was, in fact, fairly quoting the

4       entire sentence, or did you just rely on whatever he was

5       telling you?

6             A.      So I relied to a great deal on what he was

7       telling me, and sometimes I read the documents in which

8       the statements -- from which the statements were taken as

9       well.      I don't remember exactly which documents and when,

10      but I do remember from time to time looking at things

11      that Bryan provided and reading it in context as well.

12            Q.      And I apologize.        At what time did you do that?

13      At what point in the process?

14            A.      I don't remember.        And I don't even know to

15      exactly which statements we're referring, because we're

16      speaking broadly, I think, about statements that you've

17      indicated he left portions out.

18            Q.      I'm just asking you when, if ever, did you look

19      at underlying documents beyond what you may have

20      described earlier in the deposition?

21            A.      Uh-huh.   I don't recall.

22            Q.      Does that mean you don't remember one way or

23      the other or you don't think there were any others?

24            A.      It means I don't remember when I looked at

25      them.

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 60 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                             Christopher Allred
                                                                              58

1             Q.      Can you remember any documents that you did

2       look at to verify what Mr. Baron was telling you that you

3       haven't already described in this deposition?

4             A.      I don't remember any other specific documents,

5       no.

6             Q.      At some point, did Weber County suggest that if

7       a lawyer wanted to do contract work for Weber County that

8       they would have to agree to reimburse the County if they

9       withdrew from the case?

10            A.      I believe there was a provision in the

11      appellate contract that required reimbursement if they

12      withdrew or had a conflict and had to be taken off the

13      case, as I recall.

14            Q.      And was that removed from the contract?

15            A.      Was that language removed from the contract?

16            Q.      Yes.

17            A.      I don't recall.

18            Q.      Did you have any discussions with anyone about

19      whether that was a violation of the 6th Amendment to

20      include a clause in a criminal defense contract that

21      required reimbursement for withdrawal?

22            A.      I don't remember having that conversation.

23            Q.      Did you ever consult anyone about whether that

24      would be a 6th Amendment violation?

25            A.      No.

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 61 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              59

1             Q.      Did you ever speak with the media directly, and

2       I mean orally, about the Lovell case or Sam Newton?

3             A.      I don't recall speaking to them orally.          You've

4       obviously identified a couple of emails where I spoke

5       with them through email.             I can't say for sure that I

6       didn't, but I don't remember speaking with them orally.

7             Q.      Did you ever have an opportunity to speak with

8       the media and decline?

9             A.      Most likely.

10                    MS. PORTER:     Let me just take a quick look.        We

11      might be out of here.

12                    I don't have any further questions.

13                    THE WITNESS:      Are you sure, because I'm having

14      so much fun.

15                    MS. PORTER:      I know.        People love my

16      depositions.         They do.     They try to schedule one

17      annually.

18                    MS. VANORMAN:       I do have one follow-up

19       question.

20                                      EXAMINATION

21       BY MS. VANORMAN:

22            Q.      So you were asked by counsel regarding

23       Mr. Newton's right to make interpretations?

24             A.     Yes.

25             Q.     Do you believe that he has the right to express

                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 62 of 72

                        LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              60

1       those interpretations as stated facts to the Court?

2             A.      If he expresses them to the Court as an opinion

3       or an interpretation, yes.             If he states them as fact,

4       no.

5                     MS. VANORMAN:      Thank you.

6                               FURTHER EXAMINATION

7       BY MS. PORTER:

8             Q.      So just to clarify this, for example, suppose

9       Mr. Newton quoted an email from the County and then said,

10      you know, based on that quotation, "In essence the County

11      is saying this," he has the right to do that, right?

12            A.      I think if he says "in essence," yes.         If he

13      says, "The County is saying this," knowing that there are

14      subsequent follow-up emails clarifying that that is not

15      the County's position, then I think that would be an

16      improper misrepresentation.

17            Q.      Even if he's just characterizing one email and

18      then discussing another one later on in context, you're

19      saying he can't do that?

20            A.      I'm saying if he states as fact that the County

21      refused to pay him more than $15,000 knowing that that is

22      not true because of the other emails, then that would be

23      a misrepresentation to the Court that would not be an

24      appropriate assertion.

25                    MS. PORTER:     Okay.       I understand what you're


                                         Brandy Harris
                                 DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 63 of 72

                       LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                            Christopher Allred
                                                                              61

1        saying.      I don't have anything further.

2                     MS. VANORMAN:         I do want to him to read and

3        sign.

4                     (The proceedings concluded at 2:35 p.m.)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                        Brandy Harris
                                DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 64 of 72

                      LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                          Christopher Allred
                                                                              62

1                                    CERTIFICATE

2       State of Utah
                                  ss.
3       County of Wasatch

4
                 I, Brandy Harris, a Registered Professional
5       Reporter and Notary Public in and for the State of Utah,
        do hereby certify:
6
                 That the testimony of CHRISTOPHER ALLRED, the
7       witness in the foregoing proceeding named, was taken on
        April 18, 2019; that said witness was by me, before
8       examination, duly sworn to testify the truth, the whole
        truth, and nothing but the truth in said cause;
9
                 That the testimony of said witness was reported
10      by me in stenotype and thereafter transcribed into
        typewritten form;
11
                 That the same constitutes a true and correct
12      transcription of said testimony so taken and transcribed
        and that the said witness testified as in the foregoing
13      annexed pages set out.

14               I further certify that I am not of kin or
        otherwise associated with any of the parties of said
15      cause of action and that I am not interested in the event
        thereof.
16
                 WITNESS MY HAND at Heber City, Utah, this 30th
17      day of April, 2019.

18

19

20

21
                                      Brandy Harris, RPR
22                                    Utah License No. 5262004-7801
                                      State of Utah Notary Public
23                                    Commission Expires:
                                      September 24, 2021
24

25


                                       Brandy Harris
                               DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 65 of 72

                      LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
     April 18, 2019                                           Christopher Allred
                                                                              63

1       Case:  Newton vs. Weber County
        Civil No.:  1:18-cv-00015 RJS
2       Date:  April 18, 2019
        Reporter:  Brandy Harris
3
                               WITNESS CERTIFICATE
4
        State of Utah               )
5                                  ss.
        County of Wasatch           )
6
           I, CHRISTOPHER ALLRED, HEREBY DECLARE:  That I am the
7       witness referred to in the foregoing testimony;  that I
        have read the transcript and know the contents  thereof;
8       that with these corrections I have noted this transcript
        truly and accurately reflects my testimony.
9
        PAGE-LINE             CHANGE/CORRECTION                    REASON
10

11

12

13

14

15

16

17

18

19
                       No corrections were made.
20

21

22                                            CHRISTOPHER ALLRED

23      SUBSCRIBED and SWORN to before me on this                   day of
                       , 2019, by CHRISTOPHER ALLRED.
24

25                                           Notary Public


                                       Brandy Harris
                               DepomaxMerit Litigation Services
       Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 66 of 72

                                  LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
April 18, 2019                                                            Christopher Allred

                                                            alledgedly 29:18              attributable 31:25
        Exhibits                                            alleged 28:11,20 29:8         August 41:6
                                                             39:22                        authority 25:14,19 43:8,
 Allred Exhibit 16 41:1,5     5- 46:12,16                   allegedly 29:20                16,18,23
 Allred Exhibit 17 50:12,     500 22:22 46:10,18,20 55:6    alleging 18:25                authorize 17:23 18:1
  14                          5262004-7801 62:22            Allred 4:2,9 62:6 63:6,22,    authorizing 17:16
 Allred Exhibit 18 54:12,     5th 13:3,23                    23                           aware 5:20 9:5,15 18:14,
  14,19 55:8,12,22                                          altogether 7:22                18,24 28:8,23 34:2 39:25
                                                            Amendment 58:19,24             42:22 43:1,6,9 52:17 53:11
                                          6
              $                                             amount 23:17 51:9 52:18
                              6 50:15                                                                  B
 $1.6 50:18,19                                              and/or 13:8 14:12 19:9
                              6- 22:13 46:17 55:13,14       annexed 62:13
 $15,000 27:4,25 60:21                                                                    back 6:23 7:20,23 8:4,9
                              600 22:22,24 55:9             annually 50:20 59:17           13:14 18:20 27:10 32:4
 $150 22:14                                                                                37:16 42:5,21 44:17 45:25
                              6th 58:19,24                  anymore 44:15,23 45:5,10
 $22,000 31:14                                                                             54:19,20 56:2
 $500 6:20                                                  apologize 11:9 18:22
                                          7                  21:23 29:5 34:19,21 43:24    background 21:18
 $75,000 17:2 30:22                                          44:3 51:18 56:19 57:12       bar 15:25 16:3 17:4
                              7 14:21 55:12                 Apparently 41:7               Baron 6:5 11:1,7 12:24
              1               700 22:13,22,23,24 44:9       appeal 6:12 7:16,17,20 8:7     1 3:8 14:12 19:9 20:19
                               46:9,10,11,12,13,17,18,19     10:20 12:2,14,16 20:7,12      21:9,11,19,25 22:19 26:1,
 100 27:4                      55:6,13,14                    33:2,22 37:4                  2,5,7,8,15 27:6 28:24 29:7,
                                                                                           8 30:17 31:23 32:21 38:10
 16 41:2                      789 14:4                      appeals 7:14 8:1,2 20:11       40:11,14,22 43:6 47:22
 17 35:1 36:18                7th 15:19 17:13                51:2                          51:13 54:25 55:24 56:4,14,
                                                            appeared 22:20                 23 57:2 58:2
 18 56:2 62:7 63:2
 18,000 31:18                              A                appellate 23:21,22 24:1,4     based 27:22 39:3,4 55:20
                                                             33:4,6,11,14,17,19,24         60:10
 1:18-cv-00015 63:1                                          38:18,23 51:16 58:11         basic 46:25
                              accept 23:17
                              accepted 11:14 12:13          appellee 33:25                basis 5:12 22:21 44:24
              2                                                                            45:11
                              accomplish 49:17              apply 31:8,24
                                                            applying 31:17                began 4:19
 2 12:20                      accurate 55:17
                                                            apprised 8:21                 beginning 56:12
 20 49:13                     accurately 63:8
                                                            approximately 19:2 52:24      behalf 33:25
 2016 10:14 13:3,23 19:16     action 38:3 62:15
  20:1 53:22                                                April 62:7,17 63:2            belief 33:1
                              actions 16:4 35:25 36:23,
 2017 14:21 18:16,17,19        24 38:4                      argument 20:8,10,14           believed 29:9 37:9 41:15
  19:1,2,17 24:12,17 25:6     actual 41:20                  arise 19:25                   bet 22:3
  35:1 36:18 41:6 53:22
                              Adam 53:18,19,21              arisen 20:2                   big 38:6
 2018 50:15 53:20 56:2                                                                    bill 17:1,12,15 22:13 31:15
                              add 53:16                     arrangement 56:7
 2019 62:7,17 63:2,23                                                                     billed 17:3
                              addition 31:19                arrived 50:23
 2021 62:23                                                                               billing 16:1,3 20:2,5 29:16
                              additional 9:24 14:13 16:8    articles 26:11
 22 4:16                       27:11,16 30:24 31:4,14,18,                                 billings 47:8
                                                            assertion 27:24 60:24
 22,000 34:8                   22,25 32:16,18 34:10
                               41:23 53:17                  assign 51:24                  bills 18:7 20:22,23
 23 27:5,25                                                                               bit 9:14 21:23 30:16 38:5
                              additions 13:16               assigned 25:24
 23B 15:2,3,4,17 21:5 22:10                                                               blowing 37:8 38:5
  31:20 33:3 34:7             adequately 45:15              assistance 15:1
 24 41:6 62:23                admitted 35:10 36:14          assume 11:24 20:3,13          board 23:13
 28 10:14                      37:5,12                      attended 15:24                boat 23:1
 2:35 61:4                    advise 47:1                   attending 16:3 17:3           body 25:18,20
 2:48 35:1,6,7                afoul 36:6                    attention 16:22 19:16 20:4    bolster 41:25
                              afternoon 26:13               attorney 4:21,23,24 5:2       bother 43:15,22,23
                              AG's 7:18                      6:4,7 8:1 18:5 27:19 28:18   bottom 10:2,12 54:24
                                                             40:6
                              agree 10:20 58:8                                            Brandy 62:4,21 63:2
 30th 62:16                                                 attorneys 41:14
                              ahead 43:7 45:23


                                                 Brandy Harris                                    Index: $1.6-Brandy
                                         DepomaxMerit Litigation Services
      Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 67 of 72

                                   LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
April 18, 2019                                                            Christopher Allred

 break 15:20 34:21 53:15       civil 4:20,22 5:5 6:6,8 7:11   constitutes 62:11              cover 30:23
                                63:1                          Constitution 36:2              crack 12:4
 briefings 42:6
                               claim 28:9 56:16               Constitutional 36:6            criminal 5:5,8 6:3 33:14
 briefly 4:17 40:18 54:19
                               claimed 26:2                   consult 58:23                   58:20
 briefs 33:15,17,19
                               claiming 27:7                  consulted 8:18                 curious 46:20
 bringing 23:12
                               clarify 27:21 60:8             contact 20:24                  current 39:22
 broadly 57:16
                               clarifying 60:14               contained 12:22 14:7           cursory 22:12
 brought 16:22 19:16 20:4
                               clause 58:20                   content 54:16                  CUt 9:13 55:24 56:4,5
 Bryan 6:5,10 9:23 11:1,7
  16:24 18:5 20:4 23:14 25:9   clauses 56:15                  contents 63:7
  31:12,13 34:7,10 40:10       clears 23:2                                                               D
                                                              context 18:8 40:9 56:25
  47:19 51:24 55:12,13,14
                               clerk 4:19 52:3                 57:11 60:18
  57:11                                                                                      data 51:7
                               clerk's 52:7                   contract 5:23 13:2,15
 Bryan's 7:4 55:11                                                                           date 28:19 43:3 44:1 63:2
                                                               23:13 24:11 25:19 26:24
 busy 42:9                     client 19:10 20:7
                                                               32:3,17 34:12,17 39:13        dated 10:14
                               closer 15:22                    51:1 58:7,11,14,15,20         Dave 9:23 11:1,6 16:24
                               clue 43:25                     contracted 23:17                23:14 25:9 48:16
                               Coebergh 23:7,10 44:1          contracts 5:21 24:5,16         day 22:16 47:5 62:17 63:23
 call 7:10                       47:8                          25:6,16 51:16 52:4            day-to-day 6:7
 called 4:3 21:5               Colleen 23:6                   contrary 36:25
                                                                                             days 22:16 47:5
 Calls 45:22                   comment 39:8,10                conversation 29:1 58:22        deadline 42:23
 cap 13:2,11 17:2              commission 5:11 25:17,         conversations 13:7,25
                                 18,20,22,23 47:2 62:23                                      deal 38:6 57:6
 capital 48:14 51:16 52:18,                                    1 9:8 29:1 36:4
                               commissioner 18:4 25:24                                       death 33:18 35:23 36:21
  22 53:5,8,10,13,21                                          convey 31:24                    37:3,10,23 48:25 49:2,12,
 case 5:15 6:9,11 7:19 8:4     commissioners 17:24            conviction 7:19 8:5             19,24 53:24 54:4,5
  10:23 14:25 17:5,18 20:7,      18:1,4
                                                              copies 52:3                    December 13:3,23
  19 21:15,18 23:7 33:18       common 38:19
  35:14 38:23 39:19 40:1,5,                                   correct 7:15 8:3,20 11:18      decided 49:7
  12,17,23 41:8,25 42:24       communicating 19:10             16:10 17:13 24:9,12 28:12,
                                                                                             decision 9:5 24:15 25:15,
  47:12,23 48:14 53:5,6,8      communication 13:22             15 29:20,21 31:5 34:9          23 39:2,4
  54:4 58:9,13 59:2 63:1         16:16                         37:10 38:17 42:17 49:6,8,
                                                               9,10 50:3,4 62:11             decision-making 9:12,20
 case-by-case 5:12             communications 8:24                                            25:5,14 37:3
                                 1 3:20                       corrections 63:8,19
 cases 7:4 27:22 33:12                                                                       decisions 5:22 7:7 8:10
  52:19,22,24 53:10,13         compensation 30:24 31:4        cost 16:6 48:14 54:3
                                                                                              9:10
 Ced 8:24                      comprised 50:18                COSts 48:22 53:17,22 54:4      DECLARE 63:6
 CERTIFICATE 62:1 63:3         concern 35:23 37:7 38:4        counsel 6:18 7:5 9:1 15:1      decline 59:8
                                43:10 44:16 47:20 50:1,5,9     39:23 43:3,7,8 50:19
 certify 62:5,14                                               51:17,19 59:22                defendant 35:10 42:12
 chain 11:3                    concerned 21:11 49:3,11
                                                              county 4:13,15,18,21,23,       defendants 5:9 6:3
 chance 30:6 47:25             concerns 6:12,14 7:2,3          24 5:2,11 6:4,7 7:21,22 8:1
                                29:15 37:2                                                   defenders 5:21 51:1
 CHANGE/CORRECTION                                              14:4 17:24 18:1,3,5,15
                               concluded 38:14 61:4            21:3 25:17,21 26:25 27:3,     defending 48:22 54:3
  63:9
                               conclusion 22:20                24 28:1,9,14,21 29:20         defense 5:11 6:18,20 7:5
 characterizations 42:20                                       34:14 39:18 44:4,12 45:1,      9:1 41:25 48:13 50:19
 characterizing 60:17          conduct 18:12                   21 46:5 47:2 54:7 56:8         51:1,2,15,16,17 53:22 54:8
                               confessed 48:23 49:5,6          58:6,7,8 60:9,10,13,20         58:20
 check 38:18,22                                                62:3 63:1,5
                               conflict 7:6 27:21 58:12                                      defenses 5:8 6:3
 checkbook 44:16                                              County's 28:4 52:11 60:15
                               conflicts 23:22 24:2                                          definitively 31:3
 checked 39:21                                                couple 14:9 59:4
                               confused 32:24                                                degree 6:10
 checking 55:16                                               court 6:25 8:4,8 14:24,25
                               Congratulations 41:11                                         delegated 20:18
 Chinese 7:10,13,25 9:2                                         17:20 26:16,24 28:25 29:3,
                               connection 5:7 6:2 9:16          10,11,14,17,19 32:6,12       delve 42:10
 choose 46:20
                                27:4                           33:11 36:8,13 37:5,12,14,     department 4:21,22 5:5
 Chris 4:9,10 11:7,10,11                                        15,18 39:7,14,16,19 40:7      6:6 7:11 52:1
                               considerations 49:18
 Christopher 4:2,11 62:6                                       41:18 42:4 43:1 44:19 46:2
                               consist 32:17                   50:3,7,10 52:10,14 56:21      depends 43:12,20
  63:6,22,23
                               consistent 30:25                60:1,2,23                     deposition 10:1 12:17,20
 City 62:16                                                                                   14:3 23:19 30:14 34:24
                                                                                              38:8,9 46:6 48:9 50:14


                                                   Brandy Harris                                 Index: break-deposition
                                           DepomaxMerit Litigation Services
      Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 68 of 72

                                   LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
April 18, 2019                                                            Christopher Allred

  52:15 57:20 58:3             effort 52:17,21 53:11,12      Exhibit-5 23:18,25 54:19,    flatly 27:3
                                                              20,21                       follow 22:3
 depositions 59:16             eight-hour 22:16 47:5
                               election 4:25                 Exhibit-6 30:11,13           follow-up 59:18 60:14
 deputy 4:21
                               email 10:13,15,25 11:3        Exhibit-9 34:23,25           food 44:10
 describing 50:6
                                12:12,24 14:21 15:16         exist 7:25                   foregoing 62:7,12 63:7
 determine 16:18,21 18:12       16:10 21:25 23:19 30:14,
  19:5 20:15 22:10 54:2                                      expected 22:11               foremost 18:6
                                16 31:7,21 34:25 35:22
 die 36:14 37:6,13              38:9,10 41:5 48:10,11,19     experience 38:19             forgot 56:19
 difference 53:2                50:15,17 52:14 54:25 55:5,   expert 6:17 52:5             form 21:12 52:23 53:14
                                14,19,22 56:1 59:5 60:9,17   experts 9:6 51:20 52:25       62:10
 differently 10:10
                               emailed 34:11                  53:2,17                     formal 52:23
 dig 22:1
                               emailing 41:14                experts' 51:2                forming 42:3
 dime 53:5
                               emails 5:14 12:21 14:7        Expires 62:23                forward 23:21 24:1 27:22
 direct 5:10 11:21 13:22,25     28:8,13,21 31:11,12 43:10    explained 45:15              forwarded 55:2,19
 directed 50:3,7                59:4 60:14,22
                                                             explanation 13:17,19 16:7    found 52:6
 direction 13:18               employed 4:12
                                                             express 36:7 50:9 59:25      foundation 45:23
 directly 28:7 44:6,7 59:1     employee 52:2
                                                             expressed 47:20              frequency 19:9
 Direda 27:3,14                employment 4:18
                                                             expresses 37:13 60:2         front 31:10
 disciplinary 15:25 16:4,19    end 21:16 24:8
  17:4                                                       extent 8:13                  frustration 37:13 49:15
                               entire 26:13 57:4
 discuss 13:1 40:18                                          extra 31:25 53:12            fun 59:14
                               essence 60:10,12
 discussed 11:20 15:10         essentially 6:5 7:4 27:21                                  function 5:18
  31:21                         41:18 51:11                               F               fund 56:8
 discussing 60:18              estimate 16:9                                              funding 5:8 6:2 14:13
 discussion 14:11 16:5                                       fact 7:15 8:7 13:10 15:24     31:25 35:14
                               estimated 55:6                  20:15 31:3 42:13,15 57:3
  17:14 22:19 31:15
                               estimates 47:15                60:3,20                     funds 5:11 9:16,24 44:5
 discussions 9:9,22,23                                       facts 21:17 38:16,25 41:17   funning 31:18
  12:1 13:10 14:14,21 15:4,    evaluate 46:23
  7,16,20 17:22 19:20 23:14                                   42:5,7 60:1                 future 42:19
                               event 62:15
  25:9,13,24 26:1 29:7 31:21                                 factual 45:11 55:17
  34:10 58:18
                               evidence 56:18
                                                             factually 49:6,8,10                         G
 dispute 19:17                 exact 14:17 21:22 26:9
                                53:14                        failed 14:6
 disrespect 36:7               examination 4:5 59:20         fair 20:17 40:24,25 45:16    Gary 11:11
 division 6:8                   60:6 62:8                      46:19 48:11                general 5:18 14:18 15:11,
 document 43:21 48:5                                         fairly 46:17 57:3             16 49:16
                               examined 4:4
 documentation 27:6            exceed 13:2,11                fall 24:25 25:6              general's 27:19
 documents 28:2 43:2,8,        excellent 41:11               false 27:1                   generally 5:18 13:13,14
  12 57:7,9,19 58:1,4                                                                      14:9,15,20 15:6 16:15
                               excess 6:20 17:2              February 50:15 53:20          20:11 50:24
 double-checking 39:17         exchanged 28:13               feel 6:12 49:16              gist 14:18
 doubt 36:4                    excuse 48:18                  feelings 48:25               give 20:25 27:25 29:3
 Doug 9:17 14:24 35:24         executive 18:9                felt 7:6 26:9                 35:21 38:4 44:4 54:8
  37:9,22 39:19 40:1,5 48:13
  49:1,12                      exhibit 36:11                 figure 51:4,6,7 55:21        giving 11:14
 draft 13:20 30:16,22 48:2     Exhibit-1 10:1,4,6,13,18      figures 23:9                 goings-on 6:7 40:12
 drafting 31:20                Exhibit-10 36:10              file 33:24                   good 52:4
 d uly 4:3 62:8                Exhibit-11 38:8,9             filed 28:11 43:2,7,15,22     graduated 4:20
 d uties 5:4                   Exhibit-15 48:9               files 43:21                  GRAMA 8:22
                               exhibit-16 41:1,5             final 25:14                  great 57:6
               E               exhibit-17 50:12,14           fine 10:11 34:22             guess 6:1 14:9 43:12,20
                                                             fired 29:18                   44:22
                               exhibit-18 54:12,14,19
 earlier 19:22 42:16 47:24      55:8,12,22                   flag 22:18                   guilt 8:12 10:21
  57:20                        Exhibit-2 12:18,22 13:9                                    guys 42:12
                                                             flags 36:20 38:1 40:22
 easier 23:5                   Exhibit-3 14:3,7                48:24
 effect 21:6


                                                   Brandy Harris                             Index: depositions-guys
                                           DepomaxMerit Litigation Services
      Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 69 of 72

                                   LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
April 18, 2019                                                            Christopher Allred

                               include 16:9 50:25 58:20      issues 10:22 27:5,23 28:1    lost 6:21
                               included 17:2 38:15                                        lot 5:13 6:6 35:21 39:9 42:9
                               includes 50:22                              J              love 59:15
 half 10:22 22:17 47:6         including 23:21 24:1                                       Lovell 5:15,19 6:9 8:9 9:17
 HAND 62:16                                                  Jim 25:10,11,23               10:18 11:15 17:18 20:19
                               inconsistent 34:16                                          23:7 33:23 35:14,24 36:22
 handle 7:11 8:2 13:1                                        Judge 27:2,13
                               incorrect 26:10,11 31:6                                     37:10,22 39:19 40:1,5,12,
 handled 21:16                                               July 10:14 35:1 36:18 56:2    17,23 42:23 48:14 49:1,13
                               independent 20:21
 handling 7:17                                               jury 11:15 12:3,4             52:9 59:2
                               indigent 5:8 6:3,18 7:12
 hang 54:18,19                  8:14 51:16,17                justified 16:13              Lovell's 12:2 14:25 39:22
                                                             justify 39:13 45:2            40:5 43:2
 happen 52:1                   indirectly 50:10
 happened 40:1 43:11           ineffective 15:1
                                                                           K                           M
 happening 24:8                inevitable 13:1
 happy 15:17                   influencing 35:25 36:22        killing 35:10               made 7:7 8:13 9:1,4 16:7
 harmed 29:20                  inform 48:21                                                26:2,15 27:2,12,13,18,24
                                                              kin 62:14                    28:20 29:9,11,13 39:16,18
 Harris 55:17 62:4,21 63:2     informally 40:10                                            45:12 52:9 63:19
                                                              kind 5:17 13:23 51:7
 Harvey 18:4 25:10,11,18       information 21:6 48:12         kinds 9:6 51:20             majority 21:4
 health 27:23                   51:22 53:21 54:1
                                                              knew 9:8 42:14              make 6:19 7:8 8:10 9:2,9
 heard 43:7                    initial 22:14 33:23                                         18:21 23:5 33:9 34:3 40:5,
                                                              knowing 60:13,21             6,9 42:6 55:16 57:3 59:23
 hearing 8:7 27:2,13           initially 22:12 30:23
                                                              knowledge 21:17             makes 35:9 39:14
 Heber 62:16                   innocence 8:12
 held 19:6                     innocuous 43:21                                            making 22:3 24:15 29:19
                                                                             L             42:13,14 48:1,5
 helpful 21:6                  instance 8:9 38:15,24
                                41:16                                                     maligning 50:10
 helps 55:21                                                  Lack 45:23
                               intend 41:23                                               maligns 37:14
 Heward 11:12                                                 Land 33:13
                               intending 41:24                                            manager 52:4,6
 hired 4:20 12:14                                             language 37:21 38:19
                               intent 42:19 45:17              58:15                      March 14:21 15:19 17:12
 hiring 9:10                                                                               19:2
                               intentionally 36:5             laugh 35:11,17
 history 4:18                                                                             Mark 48:15
                               interested 28:17 62:15         law 4:19
 hold 25:21                                                                               marked 10:1 12:20 14:2
                               interpret 46:5,8               lawyer 42:12 58:7
 honestly 11:24 13:5                                                                       23:19 30:13 34:23 38:7,8
                               interpretation 46:19 60:3      lawyering 41:12              41:1 48:8 50:12,14 54:12
 hoping 9:13 39:12
                               interpretations 59:23          lawyers 41:20 47:3          material 47:10
 hour 22:15                     60:1
 hours 16:8,9,12,16 17:3                                      learn 28:17,19 56:14        math 22:14 46:25
                               interpreted 37:20                                          matter 13:8 49:11
  22:13 27:4 44:9 46:9 53:15                                  leave 6:8 37:25
  55:6,13                      interpreting 45:18,19                                      meaningful 43:23
                                                              left 57:17
 hyperbole 45:6                introducing 49:19
                                                              legal 20:8,10,14 49:16      means 30:2 44:8 57:24
                               investigation 20:14,16,18
                                26:25 39:5                    legislation 49:19 53:24     meant 29:7
                               investigative 26:23            legislators 54:5            media 26:3 29:19 59:1,8
 identified 29:2 30:3 59:4     investigators 51:20            legwork 20:18               meeting 11:2,20,23 25:22
 identify 26:5,18 28:24 29:8   inviting 11:19                 letter 16:16 29:22 30:2,6   memo 52:24
                                                               47:25 48:15                memories 14:18
  31:7                         invoices 17:17,23 18:2,3
 identifying 28:14              1 9:6                         level 6:9,13,14,16,18 7:3   memory 15:11,23 54:9
                                                               8:8 22:12
 impetus 48:11                 involve 5:4,22 8:14,17                                     mention 29:14,25 46:19
                                                              liaison 18:5
 implication 44:8              involved 5:20 6:10 7:7                                     mentioned 29:12 46:9
                                8:17 11:16 19:19 37:3         License 62:22                47:24
 important 42:11 43:16
  47:14                          39:15                        limited 6:4,8               messy 15:10
 improper 60:16                involvement 6:6,11 9:11,       lobbyist 53:19              met 18:11
                                 19 11:21 23:12 25:4 48:4     long 4:15 22:10 49:17
 imputing 45:17                                                                           middle 35:3,8
                               issue 7:5,16 12:6 19:20        longer 12:13
 inadvertent 18:16 19:1          47:7,23                                                  million 50:18,19
 inappropriate 50:8                                           looked 18:6 20:23 47:8      mind 22:14 42:21 47:4
                               issued 14:24                    51:3 53:3 56:24 57:24


                                                     Brandy Harris                                    Index: half-mind
                                             DepomaxMerit Litigation Services
      Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 70 of 72
                                   LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
April 18, 2019                                                             Christopher Allred

 minute 22:16 36:5 47:5         38:16,24 39:13 41:16 42:6   paragraphs 55:18,23          possibly 25:10,11
                                47:15 59:23                 part 25:13 29:21 30:15       practice 38:23
 Mischaracterizes 56:17
                               Notary 62:5,22 63:25          31:17 33:22 35:2 36:11      precise 14:17
 misdemeanor 53:6,8                                          42:2 54:14 55:22
 misrepresent 38:16,25         noted 63:8                                                precisely 14:15
                               notion 21:9                  partial 57:2
  41:16                                                                                  press 9:3 52:10,13
                               number 16:16 46:17 50:23     participated 12:2 17:8,10
 misrepresentation 26:22                                                                 pretext 39:14
  27:13 28:10,11,20 41:25       52:22                       participating 17:3
  42:14,19 45:11 56:16                                                                   pretexts 39:15
                               numerical 53:14              parties 62:14
  60:16,23                                                                               pretty 6:4
                                                            passing 41:22
 misrepresentations                                                                      previous 6:25 17:20 32:6,
  26:3,5,8,16,18,22 27:7,12
                                           0                past 40:1,12                  12 37:18 44:19 46:2 56:21
  28:25 29:9,15,19 39:14,16,                                paste 55:24 56:4,5           previously 9:25 23:18
  18,22 40:6,15 42:13 52:10,   Objection 45:22 47:17        pay 27:3 31:22 44:11 51:1     34:23 38:7 48:8
  13                            56:17
                                                             52:11 53:4 60:21            primarily 6:10 18:4 20:8,
 misrepresented 56:24          obligation 32:15 36:3        paying 42:13 44:12            10,13 27:23
 misrepresenting 42:5,7        obligations 36:6 43:13       payment 17:17 18:15,16       problematic 49:16
 misstate 22:6                 occasionally 9:1              1 9:2                       proceed 10:22
 misstated 34:6,9              occasions 33:8               payments 17:24 18:1          proceeding 11:17 15:25
 misstatement 55:9,11          occur 11:23 13:3              23:10                        17:9 21:5,21 62:7
 misunderstand 32:8            October 24:12,16,17,19       penalty 10:21 11:15 12:4     proceedings 14:25 16:20
                                25:2                         33:18 35:24 36:22 37:4       1 7:4,10 22:11 61:4
 money 31:9 32:16,18                                         48:25 49:2,12,20,24 53:24
  34:12,15 44:15 45:2,7,8      offer 11:14 12:2,7,13         54:4,5                      process 17:25 25:5 37:3
 monitor 40:4                  offered 31:4                                               49:3,12 50:1,2,6 57:13
                                                            people 10:10 49:15 59:15
 months 22:17 40:2,13,24       offering 30:24 39:10                                      Professional 62:4
                                                            period 31:5
  47:6                         offhand 39:10                                             project 22:15
                                                            person 18:11 35:10
 morning 26:14                 office 7:17,18 8:15 25:25                                 proposing 22:15
                                                            personal 35:23 36:21
 motion 6:19 9:3 15:4 27:5,     36:3 39:11 42:9 52:4,6,7                                 prosecuting 8:8 48:22
  19,20 28:1,5 31:20 34:7                                   personally 33:10              54:3
                               omitting 56:15
 motions 7:8,11                                             phase 8:12,13 10:21 11:15    prosecution 7:6,9 11:16
                               open 44:15                    12:4                         21:16 33:25 48:13 52:18
 move 23:20 24:1               opening 56:15                phone 18:11                   54:9
 murder 48:14                  opinion 21:12 39:1,3                                      prosecutor 11:11,13
                                                            pick 46:20
 murderer 36:14 37:5,12         41:15 42:4 60:2                                           21:12,17
  48:23 49:5,6                                              pinpoint 19:12,14
                               opinions 6:11 42:8,19                                     prosecutors 53:1,5,12
                                                            place 7:14 10:19 20:3
                               opportunity 29:4 59:7                                     provide 13:16 26:25 51:13
                                                            places 27:11,16
                               orally 59:2,3,6                                            53:21
                                                            play 5:7,10
                               order 14:24 47:1 51:3                                     provided 16:15 22:21
 named 62:7                     56:16                       played 16:19 17:7             26:23 30:22 57:11
 narrow 5:19 18:21             ordered 43:2                 plenty 53:9                  provision 58:10
 necessarily 8:25 26:10        ordinarily 7:17              point 9:15 16:2 18:14,24     public 5:21 9:3 48:22 51:1
  54:15                                                      21:3,20 25:23 28:7 36:13     62:5,22 63:25
                               outlandish 47:7,16            37:11 42:22 55:15 57:13
 needed 16:8                                                                             publicly 50:11
                               overstepping 50:9             58:6
 nefarious 44:13                                                                         published 50:11
                               overturned 8:5               pointed 28:21
 negotiating 23:13                                                                       purpose 53:25
                                                            policy 8:6
 newspapers 44:10                                                                        purposes 44:13
                                            P               politically 49:9
 Newton 9:16 10:14 12:13                                                                 put 27:23 37:10,22 44:10
  13:16,20,23 14:22 16:19                                   Porter 4:6 6:23 7:13 17:25
                               p.m. 35:1,6,7 61:4            24:20,22 25:1,4 32:4,9,18    53:12
  17:17 18:15,25 19:10
  20:19 21:3,20 23:23 24:4,5   PAGE-LINE 63:9                37:16,20 41:4 44:17,21
  26:2,15,24 27:2 28:10,14,                                  45:25 46:4 47:22 50:13                     Q
                               pages 62:13                   54:13 57:1 59:10,15 60:7,
  20 29:9,18,23 30:7 31:3,8,
  24 34:14 42:23 44:4,22       paid 18:18,25 23:6 31:18      25
                                44:1 50:19 52:5 53:1                                     q ualified 23:16 38:22
  46:4 48:1 52:9 54:25 55:5                                 portion 8:11 49:7
  56:16 59:2 60:9 63:1         paragraph 10:18 30:21                                     q uantify 52:18 53:12
                                                            portions 57:17               q uestion 6:23,25 10:5,8
 Newton's 14:12 18:2 19:6,      35:9 55:12 56:6
  16 20:22 24:11,16 25:6,15                                 position 7:4 60:15            1 7:20 18:21 22:9 24:2 25:3



                                                  Brandy Harris                              Index: minute-question
                                          DepomaxMerit Litigation Services
      Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 71 of 72
                                   LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
April 18, 2019                                                            Christopher Allred

  32:4,6,10,12 37:16,18        reflect 19:23 38:24            research 39:9 48:20           session 18:9
  45:25 46:2 56:20,21 59:19    reflected 38:15 41:15          reservations 11:19            set 7:9 62:13
 questions 20:6 26:13           43:11                         resource 6:20                 Shaw 11:7,10,11,15
  44:14,23 45:5,10 59:12       reflects 24:14 63:8            resources 7:12 8:14 26:23     Shenefelt 48:15,17
 q uick 54:20 59:10            refreshes 15:23                 27:1 51:2,17,19 52:5         short 4:10
 q uotation 60:10              refused 26:25 27:3 60:21       respect 5:14 7:14 8:1 9:20    show 27:6,9,14 50:13
 q uote 56:8 57:2              refuses 56:8                     17:6 23:9 25:15 26:12
                                                               35:13 45:21                  showed 27:10,11
 q uoted 60:9                  Registered 62:4
                                                              respond 29:4                  shown 38:4
 q uoting 57:3                 reimburse 58:8
                                                              responded 23:15 38:11         side 41:21 54:11
                               reimbursement 58:11,21                                       sign 61:3
             R                                                responding 7:9 9:20
                               related 15:1                    48:17                        simply 48:5 53:1
 raise 36:20 38:1 39:7         relates 36:22 49:1             response 10:25 14:21          sit 12:25
  47:22 48:24                  relating 20:19 35:24            27:19 45:15 47:21 48:18
                                                                                            sit-down 13:3
 raised 7:5 22:17 40:22        relevance 47:17                rest 55:24
                                                                                            skip 34:19 42:21
 reached 36:13 37:11           relied 56:5 57:6               retained 9:7
                                                                                            sloppy 29:6
 read 6:25 10:6 15:22 17:20    rely 56:3 57:4                 reversed 7:20 8:5
                                                                                            small 42:2
  28:4 32:4,6,12 35:12 37:18   relying 21:12 28:9 38:20       review 18:12 20:21,23
  38:13 44:19 46:2 47:10                                                                    sort 5:23 9:7 15:20 41:22
                                                               28:2 30:17 38:14 47:25
  49:22,25 50:16 56:21 57:7    remain 54:6                                                   44:13 45:6,17 53:14
                                                              reviewing 48:5
  61:2 63:7                    remand 15:17 21:5,21                                         sorts 47:20
                                22:10 27:5 28:1               RFP 23:15,21 24:1,8
 reading 39:1 57:11                                                                         sound 22:18
                               remanding 14:24                RJS 63:1
 ready 10:5                                                                                 sounded 37:7,9
                               remember 11:9,25 12:1,5,       Rogers 38:14 39:13 41:8,
 reask 25:2                                                                                 Sounds 47:7
                                6,21 13:4,5,7,10,12 14:6,8,     10
 reason 7:25 19:17 29:25         1 1,14,15 15:3,15 18:22                                    speak 15:16 59:1,7
                                                              role 5:7,10,14,25 6:7 16:19
  41:20 43:5 44:13 63:9          19:3 24:6,13 25:12 27:20       1 7:7 24:15 25:8 35:13      speaking 40:10 57:16
 reasonable 22:18,20 47:4       28:6 34:10 36:15 40:19,21                                    59:3,6
                                43:4,25 50:22 53:4,22,23      RPR 62:21
 reasons 12:10 30:2,3,4                                       ruling 38:13
                                                                                            specific 15:15 58:4
                                54:10 56:11 57:9,10,14,22,
 recall 8:25 12:11 13:21,25     24 58:1,4,22 59:6                                           specifically 12:11 13:4,12
                                                              run 36:6
   14:20 17:9 20:4 22:24                                                                     14:9 19:3 43:4 54:11
  48:1,3 51:3,5 55:11 57:21    removed 58:14,15
                                                                                            specificity 12:5
  58:13,17 59:3                removing 35:12                             S
                                                                                            speculation 45:23
 receive 18:3 36:17            repeated 52:9
                                                              Sam 9:15 10:14,15 20:19       spend 47:5,11 52:25 53:7,
 received 16:3 17:12,15,17     rephrase 9:12                                                 9
   18:15 31:15,22                                              22:15,20 26:2 27:21 29:9
                               replacing 42:23                 31:13,15,24 34:11 38:16,     spending 20:6
 receiving 14:7                reply 28:4 30:23 31:5,9         24 39:13 41:16 42:4,6,23     spends 52:25 53:2
 recently 39:21                 32:1,18 33:1,20 34:1,4,9,      44:4,22 48:1 59:2
                                 15                                                         spent 52:18 54:8
 recognize 38:9 50:16                                         Sam's 20:2 31:17
                               reported 62:9                                                spoke 26:7 59:4
 recollection 22:25 29:3                                      sat 13:5
                               reporter 7:1 17:21 32:7,13                                   spoken 21:19 28:18
 record 4:8 15:11 19:23                                       schedule 59:16
  21:22 22:5 24:14 27:24         37:19 44:20 46:3 56:22                                     SS 62:2 63:5
                                62:5 63:2                     school 4:20
 records 48:20                                                                              stack 10:2
                               represent 19:15                seeking 6:20
 recreate 51:6 56:2                                                                         stand 40:19
                               representation 9:17 52:9       sending 30:17
 recuse 7:21,22                                                                             Standard-examiner
                               representing 42:12             sense 33:9 52:5                48:12,16
 red 22:18 36:20 38:1 40:22                                   sentence 23:22 48:19,24
  48:24                        request 8:25 13:2 14:12                                      stands 43:4
                                22:21 40:9 46:24 48:12         49:23 52:8 56:12 57:4
 refer 34:4 35:19 54:18                                                                     start 5:17
                               requesting 9:16 16:17          sentences 56:15
 reference 24:3                 47:2 54:1                                                   state 4:7 8:2 10:20 33:24
                                                              sentencing 8:12 49:7
                                                                                             38:13 39:12 41:8,10 52:25
 referred 13:14 15:2 23:22     requests 6:16 8:13 9:21,       September 24:17 62:23          53:2 54:4 62:2,5,22 63:4
  49:5 63:7                     24 13:19 44:9 45:2
                                                              served 4:21                   stated 32:2 41:18 60:1
 referring 6:15 23:24 27:17    required 6:19 7:8 58:11,21
  35:16 44:21,24 52:14                                        services 5:11 23:21 24:1      statement 20:17 27:2 35:9
  57:15                        requiring 45:2                  52:12                         36:20 40:24,25 44:25
                                                                                             45:16



                                                  Brandy Harris                             Index: questions-statement
                                          DepomaxMerit Litigation Services
      Case 1:18-cv-00015-HCN-EJF Document 33-52 Filed 09/06/19 Page 72 of 72
                                   LAW OFFICE OF SAMUEL P. NEWTON, P.C. vs WEBER COUNTY
April 18, 2019                                                             Christopher Allred

 statements 55:17,20 57:8,    talking 32:23,25 33:1 34:7     truth 31:11 62:8             week 21:22 22:17 47:6
  15,16                        43:14,20 45:7                 turn 10:17                   weighed 9:4
 states 12:24 30:21 60:3,20   talks 47:11                    turned 12:8                  whatsoever 43:25
 status 40:20                 telling 20:9 45:14 57:5,7      type 47:21 50:6              willingness 38:16,24
                                58:2                                                       41:16 52:11
 statute 6:19                                                types 33:12
 statutorily 6:17 7:8         tenure 52:17 53:11                                          Wilson 11:1,6 12:21,25
                                                             typewritten 62:10
                              term 27:20                                                   13:8 14:12 19:9 23:20
 steam 37:8 38:5                                             typically 39:9                34:20,25 35:9,13,16 36:1,
 stenotype 62:10              terminate 24:16 25:15,19                                     12 37:8,22 38:2 48:9
 stick 46:10                  terminated 24:11,21                         U                49:15,23 50:5
 stop 9:12 15:9               terminating 39:13                                           Wilson's 10:1 14:3 23:19
                              termination 25:5 29:22         UAX 53:19                     30:14 34:24 35:23 36:21
 strike 18:13 47:23             30:7 47:25                                                 38:8 48:9,19,25
 string 10:14 30:14 38:10                                    uh-huh 10:16 55:1 56:10
                              terms 15:16                     57:21                       withdraw 10:20 12:16
 strong 49:24                                                                              28:1,5
                              testified 4:4 9:7 62:12        ultimately 17:23 25:20
 stupidity 35:11,17                                           55:2                        withdrawal 58:21
                              testify 62:8
 subject 13:8 19:25 28:18                                    unable 15:20                 withdrawn 26:13
  41:10                       testimony 49:22 62:6,9,12
                                63:7,8                       underlying 8:11 32:2         withdrew 13:24 58:9,12
 submitted 17:1 22:13         thereof 62:15 63:7              57:19                       witnesses 6:17 20:24 21:4
 submitting 44:8              thing 5:23 9:7 53:16 54:7      understand 12:12 28:12       wondering 16:12,14,15
 SUBSCRIBED 63:23                                             33:22 34:4,6 54:5 60:25      25:1
                              things 6:17 8:7,22 9:6
 subsequent 31:20 60:14         20:24 22:1 29:16 37:21       understanding 12:7,15        word 42:20
                                39:25 42:10 47:21 49:17       30:25 31:17,23 32:15        wording 29:5 50:6
 subsequently 26:8                                            34:17
                                51:20 52:11 56:25 57:10                                   words 21:6,22 26:9 37:4
 sufficient 16:7 30:23                                       understood 24:3 42:18
                              thought 6:21 18:7 29:15                                      45:14 56:15
 sufficiently 16:13             35:21                        unhappy 45:1                 work 17:2 18:8 22:15
 suggest 47:4 49:23 58:6      tie 15:19                      unlimited 44:5                23:22 24:4 31:25 33:4
 suggested 44:13,15,22        time 5:11 7:10 13:18 16:6      updated 40:11                 51:16 58:7
  45:4,9 48:1                   19:1,13,14,20,25 20:6                                     worked 4:15
                                                             Utah 8:2 36:7,13 37:4,11
 suggesting 44:10,12 45:1       24:6,10 31:1 36:15 37:1       50:3,7 62:2,5,16,22 63:4    working 22:16 47:6
  50:19                         45:4 47:11 53:3,7,9 57:10,
                                12                                                        works 23:25
 suggestion 26:10
                              timeline 56:3                               V               world 35:11,17
 suggestions 48:6
                              timelines 18:22                                             write 14:6 39:9 41:23
 summary 55:12                                               vaguely 12:6 53:23
                              times 19:20,21                                              writing 23:2 56:1
 supervision 5:4                                             VANORMAN 24:19,25
                              timing 28:23                    45:22 47:17 56:17 59:18,    written 33:6,10,14,17,19
 supplement 13:19
                              tired 26:14                     21 60:5 61:2                wrong 22:25
 supported 44:9
                              told 16:25 17:1,6,8 21:3,      verify 21:8 58:2             wrote 36:12 55:23 56:6
 suppose 60:8
                                21,24 26:8,21,24 27:1,12,    views 35:23 36:21 49:24
 supposed 31:24                 14 31:3,8 34:14,25 40:14,
                                                             violation 58:19,24                          Y
 supposedly 42:3                19 45:13
                              top 23:20 34:24 35:5,7,8       visiting 20:6
 Supreme 8:4 14:24 36:8,                                                                  year 18:16,17
  13 37:5,12,14 50:3,7,10       36:11
                                                                          W               years 4:16,22 7:3 14:10
 surprise 21:18               train 6:21                                                   36:2 38:3 49:13,14 52:23
 surprised 32:21              transcribed 62:10,12                                        Young 15:25 16:4,20
                                                             waive 10:21 12:2
 sworn 4:3 62:8 63:23         transcript 27:15 63:7,8                                     Young's 17:4
                                                             walk 4:17
 system 49:17                 transcription 62:12
                                                             wall 7:10,13,25 9:2
                              transcripts 51:21
                                                             wanted 5:17 11:6 44:14,15
                T             trial 6:9,13,14,16,18 7:2,20    51:6 58:7
                                8:8,11 14:25
                                                             Wasatch 62:3 63:5
 table 44:11                  Troop 53:18,19,21 54:1
                                                             watched 38:3
 takes 36:2 49:17             true 20:15 21:9 24:5 60:22
                                62:11                        Weber 4:12,15,18 5:2 7:20,
 taking 45:16                                                 22 14:3 28:1,9,13 39:18
 talked 15:8,23 16:1,6        trump 22:6                      58:6,7 63:1
  31:13 34:8


                                                  Brandy Harris                           Index: statements-Young's
                                          DepomaxMerit Litigation Services
